--------------------------------------------------------------------------------

EXHIBIT 10.1

Execution Version
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
 
dated as of January 7, 2014
 
 
among
 
 
UNITED COMMUNITY BANKS, INC.,
as Borrower
 
and
 
SYNOVUS BANK,
as Lender
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 
TABLE OF CONTENTS
 

         
Page
          ARTICLE I  
DEFINITIONS; CONSTRUCTION
 
1
             
Section 1.1.
 
Definitions
 
1
 
Section 1.2.
 
Accounting Terms and Determination
 
18
 
Section 1.3.
 
Terms Generally
 
19
            ARTICLE II  
AMOUNT AND TERMS OF THE REVOLVING LOAN
 
19
             
Section 2.1.
 
Revolving Loan Commitment
 
19
 
Section 2.2.
 
Procedure for Borrowing Revolving Loan
 
19
 
Section 2.3.
 
Funding of Borrowing
 
20
 
Section 2.4.
 
Interest Elections
 
20
 
Section 2.5.
 
Repayment of Revolving Loans; Prepayments; Mandatory Commitment Reductions
 
21
 
Section 2.6.
 
Rates and Payment of Interest on Revolving Loans
 
22
 
Section 2.7.
 
Fees
 
23
 
Section 2.8.
 
Computation of Interest and Fees
 
23
 
Section 2.9.
 
Inability to Determine Interest Rates
 
24
 
Section 2.10.
 
Evidence of Indebtedness
 
24
 
Section 2.11.
 
Illegality
 
24
 
Section 2.12.
 
Increased Costs
 
24
 
Section 2.13.
 
Funding Indemnity
 
25
 
Section 2.14.
 
Taxes
 
26
 
Section 2.15.
 
Payments Generally
 
27
            ARTICLE III  
CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING
 
27
             
Section 3.1.
 
Conditions To Effectiveness and Initial Borrowing
 
27
            ARTICLE IV  
REPRESENTATIONS AND WARRANTIES
 
30
             
Section 4.1.
 
Existence; Power
 
30
 
Section 4.2.
 
Organizational Power; Authorization
 
30
 
Section 4.3.
 
Governmental Approvals; No Conflicts
 
30
 
Section 4.4.
 
Financial Statements
 
31
 
Section 4.5.
 
Litigation Matters and Enforcement Actions
 
31
 
Section 4.6.
 
Compliance with Laws and Agreements
 
32
 
Section 4.7.
 
Investment Company Act
 
32
 
Section 4.8.
 
Taxes
 
32
 
Section 4.9.
 
Margin Regulations
 
32
 
Section 4.10.
 
ERISA
 
32
 
Section 4.11.
 
Disclosure
 
33
 
Section 4.12.
 
Subsidiaries
 
33

 

- i -

 

 

 

 
Section 4.13.
 
Dividend Restrictions; Other Restrictions
 
33
 
Section 4.14.
 
Capital Measures
 
34
 
Section 4.15.
 
Ownership of Property
 
34
 
Section 4.16.
 
Patriot Act
 
35
 
Section 4.17.
 
Solvency
 
35
 
Section 4.18.
 
Labor Relations
 
35
 
Section 4.19.
 
Regulatory Matters
 
35
 
Section 4.20.
 
SEC Reports
 
36
 
Section 4.21.
 
Accounting Controls and Disclosure Controls
 
36
 
Section 4.22.
 
Foreign Corrupt Practices Act
 
37
 
Section 4.23.
 
Money Laundering Laws
 
37
 
Section 4.24.
 
OFAC
 
37
 
Section 4.25.
 
Liens
 
38
            ARTICLE V  
AFFIRMATIVE COVENANTS
 
38
             
Section 5.1.
 
Financial Statements and Other Information
 
38
 
Section 5.2.
 
Notices of Material Events
 
40
 
Section 5.3.
 
Existence; Conduct of Business
 
41
 
Section 5.4.
 
Compliance with Laws, Etc
 
41
 
Section 5.5.
 
Payment of Obligations
 
42
 
Section 5.6.
 
Books and Records
 
42
 
Section 5.7.
 
Visitation, Inspection, Etc
 
42
 
Section 5.8.
 
Maintenance of Properties; Insurance
 
42
 
Section 5.9.
 
Use of Proceeds
 
43
 
Section 5.10.
 
Further Assurances
 
43
            ARTICLE VI  
FINANCIAL COVENANTS
 
43
             
Section 6.1.
 
Regulatory Capital
 
43
            ARTICLE VII  
NEGATIVE COVENANTS
 
44
             
Section 7.1.
 
Indebtedness
 
44
 
Section 7.2.
 
Negative Pledge
 
45
 
Section 7.3.
 
Fundamental Changes
 
46
 
Section 7.4.
 
Restricted Payments
 
47
 
Section 7.5.
 
Restrictive Agreements
 
47
 
Section 7.6.
 
Investments, Etc
 
48
 
Section 7.7.
 
Transactions with Affiliates
 
48
 
Section 7.8.
 
Hedging Transactions
 
49
 
Section 7.9.
 
Amendment to Material Documents
 
49
 
Section 7.10.
 
Sale and Leaseback Transaction
 
49
 
Section 7.11.
 
Accounting Changes
 
49
 
Section 7.13.
 
Most Favored Lender Status
 
49
            ARTICLE VIII  
EVENTS OF DEFAULT
 
50

 

- ii -

 

 

 

 
Section 8.1.
 
Events of Default
 
50
            ARTICLE IX  
MISCELLANEOUS
 
53
             
Section 9.1.
 
Notices
 
53
 
Section 9.2.
 
Waiver; Amendments
 
55
 
Section 9.3.
 
Expenses; Indemnification
 
56
 
Section 9.4.
 
Successors and Assigns
 
57
 
Section 9.5.
 
Governing Law; Jurisdiction; Consent to Service of Process
 
58
 
Section 9.6.
 
WAIVER OF JURY TRIAL
 
59
 
Section 9.7.
 
Right of Setoff
 
59
 
Section 9.8.
 
Counterparts; Integration
 
60
 
Section 9.9.
 
Survival
 
60
 
Section 9.10.
 
Severability
 
60
 
Section 9.11.
 
Confidentiality
 
61
 
Section 9.12.
 
Waiver of Effect of Corporate Seal
 
61
 
Section 9.13.
 
Patriot Act
 
61
 
Section 9.14.
 
Independence of Covenants
 
61
 
Section 9.15.
 
No Advisory or Fiduciary Relationship
 
62
 
Section 9.16.
 
Interest Rate Limitation
 
62

 

Schedules                  
Schedule 4.12
 
-
Subsidiaries
 
Schedule 7.1
 
-
Outstanding Indebtedness
 
Schedule 7.6
 
-
Investments
          Exhibits                  
Exhibit A
 
-
Form of Assignment and Acceptance Agreement
 
Exhibit B
 
-
Form of Revolving Credit Note
 
Exhibit 2.2
 
-
Form of Notice of Borrowing
 
Exhibit 2.4
 
-
Form of Notice of Continuation/Conversion
 
Exhibit 3.1(b)(iii)
 
-
Form of Secretary’s Certificate
 
Exhibit 3.1(b)(vi)
 
-
Form of Officer’s Certificate
 
Exhibit 5.1(c)
 
-
Form of Compliance Certificate

 

- iii -

 

 

 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of January
7, 2014, by and among UNITED COMMUNITY BANKS, INC., a Georgia corporation (the
“Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lender, and the Lender has agreed
subject to the terms and conditions of this Agreement to, establish a revolving
credit facility in an aggregate initial principal amount of $50,000,000;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:
 
ARTICLE I     DEFINITIONS; CONSTRUCTION
 
Section 1.1.     Definitions.  In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Acquisition” shall mean any transaction or a series of related transactions for
the purpose of, or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of any Person, (b) the acquisition of greater than 50% of the Capital
Stock, partnership interest, membership interest or other equity interests of
any Person, or otherwise causing a Person to become a Subsidiary, or (c) a
merger or consolidation of, or any other combination with, another Person (other
than a Person that is a Subsidiary).
 
“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Borrower or any of its Subsidiaries (regardless of
whether such provision is labeled or otherwise characterized as a covenant) the
subject matter of which either (i) is similar to that of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement, but contains one or more percentages, amounts or formulas
that is more restrictive than those set forth herein or more beneficial to the
holder or holders of the Indebtedness of the Borrower or its Subsidiaries
created or evidenced by the document in which such covenant or similar
restriction is contained (and such covenant or similar restriction shall be
deemed an Additional Covenant only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement.
 

 

 

 

 
“Additional Default” shall mean any provision contained in any document or
instrument creating or evidencing Indebtedness of the Borrower or any of its
Subsidiaries which permits the holder or holders of such Indebtedness to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires the Borrower or any of its Subsidiaries to
purchase such Indebtedness prior to the stated maturity thereof and which either
(i) is similar to any Default or Event of Default contained in Article VIII of
this Agreement, or related definitions in Section 1.1 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
or has a shorter grace period than those set forth herein or is more beneficial
to the holder or holders of such other Indebtedness (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any Default or
Event of Default contained in Article VIII of this Agreement, or related
definitions in Section 1.1 of this Agreement.
 
“Administrative Questionnaire” shall mean, with respect to the Lender, an
administrative questionnaire in the form prepared by the Lender and submitted to
the Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.
 
“Anti-Terrorism Laws” has the meaning given to such term in Section 4.16.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) the Lender, (ii) an
Affiliate of the Lender or (iii) an entity or an Affiliate of an entity that
administers or manages the Lender.
 
“Asset Sale” has the meaning given to such term in Section 2.5(e).
 
“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by the Lender and an assignee, in the form of Exhibit A attached hereto.
 
“Availability Period” shall mean the period from the Closing Date to the
Maturity Date.
 
 “Base Rate” shall mean the highest of: (i) the prevailing rate of interest, on
a per annum basis, described in the Eastern Edition of The Wall Street Journal
as the prime lending rate, as in effect from time to time, (ii) the Federal
Funds Rate, as in effect from time to time, plus one-half of one percent (0.50%)
per annum and (iii) LIBOR determined on a daily basis for an Interest Period of
one (1) month, plus one percent (1.00%) per annum.  The Lender’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.  The Lender may make commercial loans or
other loans at rates of interest at, above or below the Lender’s prime lend­ing
rate.  Each change in the any of the rates described above in this definition
shall be effective from and including the date such change is announced as being
effective.
 
“Base Rate Borrowing” shall mean a Borrowing of a Revolving Loan as a Base Rate
Loan.
 
“Base Rate Loan” shall mean a Revolving Loan to the extent it is accruing
interest at the Base Rate.
 

- 2 -

 

 

 
“Base Rate Margin” shall mean 2.50% per annum.
 
“Borrower SEC Documents” shall have the meaning set forth in Section 4.20
hereof.
 
“Borrowing” shall mean a borrowing consisting of a Revolving Loan of the same
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Columbus, Georgia are authorized or required by law
to close and (ii) if such day relates to a continuation of, a payment or
prepayment of principal or interest on, or an Interest Period for, a Eurodollar
Loan or a notice with respect thereto, any day on which dealings in Dollars are
carried on in the London interbank market.
 
“Call Report” shall mean, with respect to each Financial Institution Subsidiary,
the “Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any
successor form of the Federal Financial Institutions Examination Council).
 
“Capital Stock” means any and all shares, equity interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including any preferred interests and preferred shares, partnership interests
and membership interests, and any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital lease obligations on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Cash” means money, currency or a credit balance in any Deposit Account, in each
case, owned by the Borrower or its Subsidiaries, but only to the extent the
foregoing is not subject to any Lien.
 
“Change in Control” shall mean (a) with respect to the Borrower, the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
a material portion of the assets of the Borrower to any Person or “group”
(within the meaning of the Exchange Act and the rules of the SEC thereunder in
effect on the date hereof), (ii) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of: (x) 25.0% or more of the outstanding shares of the Voting
Stock of the Borrower and/or (y) other Capital Stock of the Borrower
representing 25.0% or more of the economic interests of the Borrower,
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (A) nominated by
the Borrower’s board of directors as constituted as of the Closing Date or
(B) appointed by directors so nominated after the Closing Date, or (b) the
Borrower shall own, directly or indirectly, less than 100% of the Voting Stock
of any Financial Institution Subsidiary.
 

- 3 -

 

 

 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by the Lender with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided, however, that notwithstanding
anything herein to the contrary, (x) all requests, rules, guidelines or
directives under the Dodd-Frank Wall Street Reform and Consumer Protection Act
or issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
 
“Charges” shall have the meaning set forth in Section 9.16.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with the terms of
this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Compliance Certificate” shall mean a certificate from a Responsible Officer of
the Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).
 
“Confidential Information” shall have the meaning set forth in Section 9.11.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Control” shall mean the power, directly or indi­rectly, to direct or cause the
direction of the man­agement and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
 
“CRA” shall have the meaning set forth in Section 4.14.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.6(b).
 

- 4 -

 

 

 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Eligible Assignee” shall mean: (a) an Affiliate of the Lender or (b) an
Approved Fund.
 
“Employee Benefit Plan” shall have that meaning as defined in Section 3(3) of
ERISA (not including any Multiemployer Plan) and for which the Borrower or any
Subsidiary of the Borrower maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by the Borrower
or any Subsidiary of the Borrower or on behalf of beneficiaries of such
participants.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.
 

- 5 -

 

 

 
“ERISA Event” shall mean with respect to the Borrower or any ERISA Affiliate,
(i) any “reportable event”, as defined in Section 4043 of ERISA with respect to
a Plan (other than an event for which the 30-day notice period is waived); (ii)
the failure to make required contributions when due to a Multiemployer Plan or
Plan or the imposition of a Lien in favor of a Plan under Section 430(k) of the
Code or Section 303(k) of ERISA; (iii) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the imposition of any
liability under Title IV of ERISA, other  than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition of an Lien in favor of
the PBGC under Title IV of ERISA; (v) the receipt from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan or for the imposition
of liability under Section 4069 or 4212(c) of ERISA; (vii) the incurrence of any
liability with respect to the withdrawal or partial withdrawal from any Plan
including the withdrawal from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA, or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (viii) or the incurrence of any
Withdrawal Liability with respect to any Multiemployer Plan; (ix) the receipt of
any notice,  concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA) or in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); or  (x) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA).
 
“Eurodollar” when used in reference to a Revolving Loan, refers to a Revolving
Loan bearing interest at a rate determined by reference to LIBOR.
 
“Eurodollar Borrowing” shall mean the Borrowing of a Revolving Loan as a
Eurodollar Loan.
 
“Eurodollar Loan” shall mean a Revolving Loan to the extent it is accruing
interest based on LIBOR.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” shall mean with respect to the Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is
located, and (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the Lender
is located.
 
“FCPA” shall have the meaning set forth in Section 4.22 hereof.
 
“FDIC” shall mean the Federal Deposit Insurance Corporation.
 

- 6 -

 

 

 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender.
 
“Financial Institution Subsidiary” shall mean each of (a) those Financial
Institution Subsidiaries set forth on Schedule 4.12 and designated as a
“Financial Institution Subsidiary” and (b) each other Subsidiary hereafter
formed or acquired that is a regulated financial institution.
 
“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.
 
“Fiscal Year” shall mean each fiscal year of the Borrower and its Subsidiaries.
 
“Fixed Rate Perpetual Preferred Stock” shall mean the Borrower’s Fixed Rate
Cumulative Perpetual Preferred Stock, Series B, with a liquidation preference of
$1,000 per share issued initially to the United States Department of the
Treasury.
 
“FRB” shall mean the Board of Governors of the Federal Reserve System.
 
“FR Y-9C Report” shall mean the “Consolidated Financial Statements for Bank
Holding Companies (FR Y-9C)” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.
 
“FR Y-9LP Report” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies (FR Y-9LP)” submitted by the Borrower as required
by Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section
225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.
 
“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.2.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including without limitation, the FRB, the FDIC and any other
federal or state agency charged with the supervision or regulation of depositary
institutions or holding companies of depositary institutions (as used herein,
including any trust company subsidiaries whether or not they take deposits), or
engaged in the insurance of depositary institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Borrower and/or any of its Subsidiaries.
 

- 7 -

 

 

 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Holding Company MoU” shall mean that certain informal memorandum of
understanding entered into by the Borrower and the Federal Reserve Bank of
Atlanta and the Georgia Department of Banking and Finance in November 2011, as
the same has been amended, modified or supplemented from time to time.
 
“Immaterial Subsidiary” shall mean any Subsidiary (other than any Financial
Institutions Subsidiary) of the Borrower (or group of Subsidiaries of the
Borrower (other than any Financial Institutions Subsidiaries)) that (a) at any
time (i) has revenue attributable to such Subsidiary(ies) for the period of four
consecutive Fiscal Quarters most recently ended in an amount less than five
percent (5.0%) of the consolidated revenue of the Borrower and its Subsidiaries
for such period and (ii) holds assets with an aggregate fair market value of
less than five percent (5.0%) of the aggregate fair market value of the total
assets of the Borrower and its Subsidiaries.
 

- 8 -

 

 

 
“Indebtedness” of any Person shall mean, without dupli­cation (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(f), trade
payables overdue by more than 90 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all obligations of such Person under capital leases
and all monetary obligations of such Person under Synthetic Leases, (vi) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit, acceptances or similar extensions of credit,
(vii) all guarantees by such Person of Indebtedness of others, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Capital Stock of such Person,
(x) all Hedging Obligations of such Person; and (xi) all obligations of such
Person in respect of any trust preferred securities, preferred equity or other
types of hybrid capital securities issued by such Person.  For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning set forth in Section 9.3(b).
 
“Interest Period” shall mean, in the case of a Eurodollar Loan, a period of one,
two or three months, provided that:
 
(i)           the initial Interest Period for any such Eurodollar Loan shall
commence on the date of such Eurodollar Loan and each Interest Period occurring
thereafter in respect of such Revolving Loan shall commence on the day on which
the preceding Interest Period expires;
 
(ii)          if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Pe­riod shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(iii)         any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no nu­merically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
 
(iv)         no Interest Period may extend beyond the Maturity Date; and
 
(v)          there may be no more than four (4) Interest Periods for Eurodollar
Loans outstanding at the same time.
 
“Investments” shall have the meaning set forth in Section 7.6 hereof.
 
“Lender” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
 

- 9 -

 

 

 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, that rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) that is equal to the quotient of:
 
(i)           the rate per annum for deposits in Dollars for a period equal to
such Interest Period appearing on Reuters Screen LIBOR01 Page (or any successor
page), or such similar service as determined by the Lender that displays the
British Bankers’ Association Interest Settlement Rates for deposits in Dollars
as of 11:00 a.m. (London, England time) on the day that is two Business Days
prior to the first day of the Interest Period, or if such page or service shall
cease to be available, such other page or such other service (as the case may
be) for the purpose of displaying British Bankers’ Association Interest
Settlement Rates for Dollars as the Lender, in its discretion, shall select;
provided, that if the Lender determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Lender to be the average (rounded upward, if
necessary, to the nearest 1/100th of 1%) of the rates per annum at which
deposits in Dollars are offered to the Lender two (2) Business Days preceding
the first day of such Interest Period by leading banks in the London interbank
market as of 10:00 a.m. (New York, New York time) for delivery on the first day
of such Interest Period and for the number of days comprised therein, divided by
 
(ii)          a percentage equal to 1.00 minus the maximum reserve percentages
(including any emergency, supplemental, special or other marginal reserves)
expressed as a decimal (rounded upward to the next 1/100th of 1%) in effect on
any day for the applicable Interest Period to which the Lender is subject with
respect to a Eurodollar Loan pursuant to regulations issued by the FRB with
respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D).  A Eurodollar Loan shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to the Lender under Regulation D.  This percentage
will be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, the Revolving Credit
Note, and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.
 
“Master Agreement” shall have the meaning set forth in Section 1.1.
 

- 10 -

 

 

 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets or liabilities of the Borrower and of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform any of its material obligations under the Loan Documents,
(iii) the rights and remedies of the Lender under any of the Loan Documents or
(iv) the legality, validity or enforceability of any of the Loan Documents.
 
“Maturity Date” shall mean January 7, 2017, or such earlier date as the
Revolving Commitments are terminated pursuant to Section 2.5(b) or Section 8.1.
 
“Maximum Rate” shall have the meaning set forth in Section 9.16.
 
“Money Laundering Laws” shall have the meaning set forth in Section 4.23 hereof.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Cash Proceeds” shall mean, with respect to any sale or disposition by the
Borrower or any of its Subsidiaries of assets, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of the Borrower or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Lien permitted
by Section 7.2 hereof on any asset (other than (A) Indebtedness owing to the
Lender under this Agreement or the other Loan Documents and (B) Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such sale or disposition, (ii) reasonable fees, commissions,
and expenses related thereto and required to be paid by the Borrower or such
Subsidiary in connection with such sale or disposition and (iii) taxes paid or
payable to any taxing authorities by the Borrower or such Subsidiary in
connection with such sale or disposition, in each case, to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of the
Borrower or any of its Subsidiaries, and are properly attributable to such
transaction.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
“Notice of Borrowing” shall have the meaning as set forth in Section 2.2.
 

- 11 -

 

 

 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Lender in respect of the conversion or continuation of a Revolving Loan
as provided in Section 2.4(b).
 
“Obligations” shall mean all indebtedness, obligations, liabilities and other
amounts owing by the Borrower to the Lender and, only with respect to Hedging
Transactions, any Affiliate of the Lender, pursuant to or in connection with
(a) this Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations under letters of credit, all Hedging Obligations of the Borrower,
fees, expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Lender incurred pursuant to
this Agreement or any other Loan Document), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof and (b) any agreement governing the provision to the
Borrower or any Subsidiary of treasury or cash management services.
 
“OFAC” shall have the meaning set forth in Section 4.24 hereof.
 
“Other Real Estate Owned” shall mean the sum, without duplication, of: (a) real
estate acquired in satisfaction of debts through foreclosure (as determined by
reference to the line item “foreclosed assets” under “Selected Financial Data”
(Non-performing assets) in the Borrower’s most recent Form 10-Q or 10-K, as
applicable) and (b) other real estate owned, as set forth on Schedule HC-M of
Borrower’s FR Y-9C Report.
 
“Other Taxes” shall mean any and all present and future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made by, or on behalf of, the Borrower hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Documents.
 
“Participant” shall have the meaning set forth in Section 9.4(d).
 
“Patriot Act” shall have the meaning set forth in Section 4.16.
 
“Payment Office” shall mean the office of the Lender located at 3280 Peachtree
Rd NE, Suite 500, Atlanta, Georgia 30305, Attention: Vickie Summey.
 
“PBGC” shall mean the Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.
 

- 12 -

 

 

 
“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, a majority of the Capital Stock of, or a business line or unit or a
division of, any Person; provided that:
 
(a)          at the time of such Acquisition and after giving effect thereto, no
Default or Event of Default shall have occurred or would result (on a pro forma
basis) from the making or consummation of such Acquisition;
 
(b)          in the case of the acquisition of Capital Stock of a regulated
financial institution, all of the Capital Stock acquired or otherwise issued by
such Person or any newly formed, direct or indirect, Subsidiary of the Borrower
in connection with such Acquisition shall be owned 100% by the Borrower or its
Subsidiaries;
 
(c)          the Lender shall receive at least ten (10) Business Days’ prior
written notice of such proposed Acquisition, which notice shall include a
reasonably detailed description of such proposed Acquisition;
 
(d)          (i) such acquisition shall only involve a business permitted in
accordance with Section 7.3(c), and which business would not subject the Lender
to regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents and (ii)
substantially all of the operations of which are located in the United States;
 
(e)          the Acquisition shall have been approved by the board of directors
or other governing body or controlling Person of the Person acquired or the
Person from whom such assets or division is acquired; and
 
(f)           concurrently with delivery of the notice referred to in clause (d)
of this definition, the Borrower shall have delivered to the Lender, in form and
substance reasonably satisfactory to the Lender, a certificate of a Responsible
Officer of the Borrower to the effect that the Borrower will be, after giving
pro forma effect to the proposed Acquisition, in compliance with the covenants
set forth in Section 6.1 hereof, together with the calculations thereof
reasonably demonstrating such compliance.
 
In the case of any Acquisition by the Borrower or any Subsidiary in which the
Borrower or such Subsidiary acquires, directly or indirectly, fifty percent
(50%) or more of the voting stock of any Person that is a regulated financial
institution, such acquired Person shall become a Financial Institution
Subsidiary for purposes of this Agreement.  In the event the proposed
Acquisition does not satisfy one or more of the above criteria, but the Lender
nevertheless, in its sole discretion, consents to such Acquisition, such
Acquisition shall constitute a “Permitted Acquisition” and be included in the
calculations set forth in clause (f) hereof and other applicable provisions
hereof.
 
“Permitted Encumbrances” shall mean
 
(i)           Liens imposed by law for taxes not yet past due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;
 
(ii)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet past due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
 

- 13 -

 

 

 
(iii)         pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any of its Subsidiaries is a party or other cash deposits
in any such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;
 
(iv)         deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obli­gations of a like nature, in each case in the ordinary course of
business;
 
(v)          judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(vi)         easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
 
(vii)        Liens, charges and encumbrances incidental to the conduct of the
business of the Financial Institution Subsidiaries incurred in the ordinary
course of business and consistent with past practices;
 
(viii)       Liens to secure public funds or other pledges of funds required by
law to secure deposits; and
 
(ix)          repurchase agreements, reverse repurchase agreements and other
similar transactions entered into by any Financial Institution Subsidiary in the
ordinary course of its banking, deposit or trust business;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 

- 14 -

 

 

 
“Permitted Financial Institution Subsidiary Indebtedness” means obligations
incurred by any Financial Institution Subsidiary in the ordinary course of
business in such circumstances as may be incidental or usual in carrying on the
banking or trust or mortgage business of a bank, thrift, trust company, or
mortgage company incurred in accordance with applicable laws and regulations and
safe and sound practices, including obligations incurred in connection
with:  (a) any deposits with or funds collected by such Subsidiary; (b) the
endorsement of instruments for deposit or collection in the ordinary course of
business, (c) any bankers acceptance credit of such Subsidiary; (d) any check,
note, certificate of deposit, money order, traveler’s check, draft or bill of
exchange issued, accepted or endorsed by such Subsidiary or letter of credit
issued by such Subsidiary; (e) any discount with, borrowing from, or other
obligation to, any Federal Reserve Bank or any Federal Home Loan Bank; (f) any
agreement made by such Subsidiary to purchase or repurchase securities, loans or
Federal funds or any interest or participation in any thereof; (g) any
guarantee, indemnity or similar obligation incurred by such Subsidiary in the
ordinary course of its banking or trust business and consistent with past
practices; (h) any transaction in the nature of an extension of credit, whether
in the form of a commitment or otherwise, undertaken by such Subsidiary for the
account of a third party with the application of the same banking considerations
and legal lending limits that would be applicable if the transaction were a loan
to such party; (i) any transaction in which such Subsidiary acts solely in the
fiduciary or agency capacity; (j) other short-term liabilities similar to those
enumerated in clauses (a) and (f) above, including United States Treasury tax
and loan borrowings, (k) any Hedging Obligations or other obligations or
liabilities relating to Hedging Transactions entered into by such Subsidiary in
connection with facilitating the hedging risk of a customer of such Subsidiary
or another Financial Institution Subsidiary, but excluding any Hedging
Obligations or other obligations or liabilities relating to Hedging Transactions
entered into for speculative purposes or that are speculative in nature, (l) any
Indebtedness of one Financial Institution Subsidiary to another Financial
Institution Subsidiary and (m) any Indebtedness of such Subsidiary relating to
letters of credit issued or confirmed by a third party financial institution for
the account of such Subsidiary for the ultimate account of such Subsidiary’s
customer.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2)(A) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate either (i)
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them (or on behalf of
beneficiaries of such participants) or (ii) is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or a “contributing sponsor” (as defined in
ERISA Section 4001(a)(13)).
 
“Qualified Plan” shall mean an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.
 
“Register” shall have the meaning set forth in Section 9.4(c).
 
“Regulation D” shall mean Regulation D of the FRB, as the same may be in effect
from time to time, and any successor regulations.
 
“Regulatory Agreement” shall have the meaning set forth in Section 4.19 hereof.
 

- 15 -

 

 

 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a managing director of the Borrower or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Lender; and, with respect to the financial covenants only, the
chief financial officer, controller or the treasurer of the Borrower.
 
“Restricted Payment” shall have the meaning set forth in Section 7.4.
 
“Revolving Commitment” shall mean the obligation of the Lender to make Revolving
Loans hereunder in an aggregate principal amount not exceeding $50,000,000.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of the Lender in the principal amount of $50,000,000, in substantially
the form of Exhibit B.
 
“Revolving Loan” shall have the meaning set forth in Section 2.1.
 
“RICO Related Law” shall mean the Racketeer Influenced and Corrupt Organizations
Act of 1970 or any other federal, state or local law for which forfeiture of
assets is a potential penalty.
 
“Sanctions” shall have the meaning set forth in Section 4.24.
 
“Sarbanes-Oxley Act” shall have the meaning set forth in Section 4.21 hereof.
 
“SEC” shall have the meaning set forth in Section 4.11.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Solvent” shall mean either (i) not “insolvent,” within the meaning of such term
as defined in § 101(32) of Title 11 of the United States Code, as amended from
time to time, or (ii) not unable to pay its debts generally as such debts become
due, or having an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” under this Agreement shall
mean a Subsidiary of the Borrower.
 

- 16 -

 

 

 
“Synthetic Lease” of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Loans” shall mean for the Borrower on a consolidated basis the line item
“Loans” set forth on the Borrower’s consolidated balance sheet delivered
pursuant to Section 5.1(a) and Section 5.1(b) (and, for the avoidance of doubt,
shall exclude loans held for sale).
 
“Tier 1 Capital” shall mean as defined from time to time under each federal and
state regulation or order applicable to, or binding upon, the Borrower or any
Financial Institution Subsidiary.
 
“Tier 1 Risk-based Capital Ratio” shall mean, for any Person, the ratio
calculated by dividing (a) such Person’s Tier 1 Capital by (b) such Person’s
total risk-weighted assets, or as otherwise defined from time to time under each
federal and state regulation or order applicable to, or binding upon, the
Borrower or any Financial Institution Subsidiary.
 
“Tier 1 Risk-based Common Capital Ratio” shall mean, for any Person, the ratio
calculated by dividing (a) such Person’s Tier 1 Capital less the sum of: (i)
qualifying class-A noncontrolling (minority) interests in consolidated
Subsidiaries, (ii) qualifying restricted core capital elements, (iii) qualifying
mandatory convertible preferred securities of internationally active bank
holding companies and (iv) cumulative perpetual preferred stock and related
surplus (other than the Fixed Rate Perpetual Preferred Stock which shall not be
deducted from Tier 1 Capital for purposes of calculating this common capital
ratio) by (b) such Person’s total risk-weighted assets, or as otherwise defined
from time to time under each federal and state regulation or order applicable
to, or binding upon, the Borrower or any Financial Institution Subsidiary.
 
“Tier 1 Leverage Ratio” shall mean, for any Person, the ratio calculated by
dividing (a) such Person’s Tier 1 Capital by (b) such Person’s average total
assets for leverage capital purposes, or as otherwise defined from time to time
under each federal and state regulation or order applicable to, or binding upon,
the Borrower or any Financial Institution Subsidiary.
 
“Total Risk-based Capital Ratio” shall mean, for any Person, the ratio
calculated by dividing (a) such Person’s total risk-based capital by (b) such
Person’s total risk-weighted assets, or as otherwise defined from time to time
under each federal and state regulation or order applicable to, or binding upon,
the Borrower or any Financial Institution Subsidiary.
 

- 17 -

 

 

 
“Type”, when used in reference to a Revolving Loan, refers to whether the rate
of interest on such Revolving Loan is determined by reference to LIBOR or the
Base Rate.
 
“United Community Bank” shall mean United Community Bank, a state bank chartered
in the State of Georgia and wholly-owned Subsidiary of the Borrower.
 
 “Voting Stock” shall mean shares of Capital Stock entitled to vote generally in
the election of directors.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2.     Accounting Terms and Determination.  Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statement of the Borrower and its
Subsidiaries delivered pursuant to Section 5.1(a) (or, if no such financial
statements have been delivered, on a basis consistent with the audited
consolidated financial statements of the Borrower and its Subsidiaries last
delivered to the Lender in connection with this Agreement); provided, that if
the Borrower notifies the Lender that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Lender notifies the Borrower that the Lender wishes to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Lender.  Notwithstanding the foregoing, to the extent any lease would be
accounted for as an operating lease under GAAP as in effect on the Closing Date,
such lease shall continue to be classified and accounted for as an operating
lease for all purposes of this Agreement notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for
above.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.
 

- 18 -

 

 

 
Section 1.3.     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement; (v) all references to a specific time shall be
construed to refer to Columbus, Georgia time, unless otherwise indicated; and
(vi) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.  To the extent that any of the representations and warranties
contained in Article IV under this Agreement is qualified by “Material Adverse
Effect”, then the qualifier “in any material respect” contained in Section
8.1(c) shall not apply.  Unless otherwise expressly provided herein, all
references to dollar amounts shall mean Dollars.
 
ARTICLE II     AMOUNT AND TERMS OF THE REVOLVING LOAN
 
Section 2.1.     Revolving Loan Commitment.  Subject to the terms and conditions
set forth herein, including, without limitation, satisfaction of the conditions
set forth in Sections 3.1 and 3.2, the Lender agrees to make revolving loans
(the “Revolving Loans”) to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that shall not exceed the Revolving Commitment.  During the Availability Period,
the Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; pro­vided, however,
that (i) the Borrower may not borrow or reborrow should there exist a Default or
Event of Default and (ii) notwithstanding the first sentence of this Section 2.1
and the definition of “Revolving Commitment”, unless and until the Borrower
shall have received formal written notice of the termination of the Holding
Company MoU from each of the Federal Reserve Bank of Atlanta and the Georgia
Department of Banking and Finance and delivered copies of such terminations to
the Lender, the maximum aggregate principal amount of Revolving Loans that the
Borrower may borrow hereunder at any one time outstanding shall not exceed
$40,000,000.
 
Section 2.2.     Procedure for Borrowing Revolving Loans.  The Borrower shall
give the Lender written notice (or telephonic notice promptly confirmed in
writing) of its request for Borrowing substantially in the form of Exhibit 2.2
attached hereto (the “Notice of Borrowing”) prior to 11:00 a.m. on, in the case
such Borrowing is a Eurodollar Borrowing, the date that is two (2) Business Days
prior to the date of the Borrowing or, in the case such Borrowing is a Base Rate
Borrowing, the date that is one (1) Business Day prior to the date of such
Borrowing.  The Notice of Borrowing shall be irrevocable and shall specify: (i)
the aggregate principal amount of such Borrowing, (ii) the date of the Borrowing
(which shall be a Business Day), (iii) the Type of such Borrowing, (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period) and (v) the account of the Borrower to which the proceeds of the
Revolving Loan should be credited.  Each Borrowing shall consist entirely of
Base Rate Loans or Eurodollar Loans, as the Borrower may request.  The aggregate
principal amount of each Eurodollar Borrowing shall be not less than $2,500,000
or a larger multiple of $500,000, and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $500,000 or a larger multiple of
$100,000.
 

- 19 -

 

 

 
Section 2.3.     Funding of Borrowing. Subject to the terms and conditions
herein, following the receipt of Notice of Borrowing as described in Section
2.2, by no later than 1:00 p.m. Eastern time on the date specified in the Notice
of Borrowing, the Lender will make the proceeds of the requested Revolving Loan
available to the Borrower by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Lender as set forth in the Notice of
Borrowing.
 
Section 2.4.     Interest Elections.
 
(a)          Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.4.
 
(b)          To make an election pursuant to this Section 2.4, the Borrower
shall give the Lender prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.4
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and (y)
prior to 11:00 a.m. two (2) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.2.
 
(c)          If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Lender shall have otherwise consented in writing.   No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.
 

- 20 -

 

 

 
(d)          With respect to the conversion or continuation of any Revolving
Loan, such conversion or continuation shall be in an aggregate principal amount
of no less than the lesser of: (i) $2,000,000 or a larger multiple of
$1,000,000, or (ii) the aggregate principal amount of Revolving Loans then
outstanding.
 
Section 2.5.     Repayment of Revolving Loans; Prepayments; Mandatory Commitment
Reductions.
 
(a)          The Revolving Commitment shall terminate on the Maturity Date and
the Borrower unconditionally promises to pay to the Lender the then unpaid
principal amount of, and all accrued but unpaid interest on, all of the
Revolving Loans on the Maturity Date.   
 
(b)          Upon at least two (2) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Lender (which notice
shall be irrevocable), the Borrower may reduce the Revolving Commitment in part
or terminate the Revolving Commitment in whole; provided, that (i) any partial
reduction pursuant to this Section 2.5(b) shall be in an amount of at least
$2,500,000 and any larger multiple of $500,000 and (ii) no such reduction shall
be permitted which would reduce the Revolving Commitment (after giving effect
thereto and any concurrent prepayments made hereunder) to an amount less than
the outstanding Revolving Loans of the Lender.
 
(c)          Subject to Section 2.13, the Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Lender no later than: (i) in the case of
prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than two (2)
Business Days prior to any such prepayment, and (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one (1) Business
Day prior to the date of such prepayment.    Each prepayment notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of the outstanding Revolving Loans to be prepaid.  If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.15(a).  Each
partial prepayment of any Revolving Loan shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type pursuant to
Section 2.2.  Each prepayment of a Borrowing shall be applied ratably to the
Revolving Loans comprising such Borrowing.
 
(d)          If at any time the aggregate principal amount of all outstanding
Revolving Loans exceeds the Revolving Commitment, the Borrower shall
immediately, upon demand, pay to the Lender the amount of such excess.
 
(e)          Immediately upon receipt by the Borrower or any Subsidiary of the
Borrower of any Net Cash Proceeds of any sale or disposition by the Borrower or
such Subsidiary in excess of $25,000,000 (excluding (i) any sale or disposition
to the Borrower or any other Subsidiary; (ii) the disposition of any Hedging
Transaction; (iii) the sale or disposition of loans and/or Other Real Estate
Owned in the ordinary course of business having a book value not to exceed
$25,000,000 in any single transaction or series of related transactions; and
(iv) the disposition of any Cash or Investments made in the ordinary course of
business in connection with asset management or other ordinary course operations
by any Subsidiary) (an “Asset Sale”), the Borrower shall prepay the Obligations
in an aggregate amount equal to 100% of such Net Cash Proceeds.  Any such
prepayment shall be applied in accordance with Section 2.5(g).
 

- 21 -

 

 

 
(f)           Concurrently with any prepayment of the Revolving Loans pursuant
to clause (e) of this Section 2.5, the Borrower shall deliver to the Lender a
certificate of a Responsible Officer demonstrating the calculation of the amount
of the Net Cash Proceeds.  In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Revolving Loans in an amount equal to such excess, and the Borrower shall
concurrently therewith deliver to the Lender a certificate of a Responsible
Officer demonstrating the derivation of such excess.
 
(g)          Subject to Section 2.13, all voluntary prepayments of the Revolving
Loans pursuant to Section 2.5(c) and mandatory prepayments of the Revolving
Loans required to be prepaid pursuant to clauses (e) and (f) of this Section 2.5
shall applied as follows:
 
first, to the payment of all fees, and all expenses specified in Section 9.3, to
the full extent thereof;
 
second, to the payment of any accrued Default Interest, if any;
 
third, to the payment of any accrued interest with respect to the Revolving
Loans;
 
fourth, to the remaining principal installments of the Revolving Loans, in
inverse order of maturity, until the Revolving Loans are repaid in full;
 
fifth, to all other Obligations owed to the Lender, until paid in full; and
 
sixth, any remaining amounts shall be paid to the Borrower or its designee.
 
(h)          Any prepayment of required by this Section 2.5 shall be applied
first to outstanding Base Rate Loans to the full extent thereof before
application to Eurodollar Loans in direct order of Interest Period maturities.
 
(i)           Nothing in this Section 2.5 shall be interpreted to permit or
authorize the Borrower or any Subsidiary to effect, cause or allow to occur any
sale or disposition of assets, sale or issuance of Capital Stock or Indebtedness
or any other transaction that would otherwise be prohibited by Article VII or
any of the other terms or provisions of this Agreement or the other Loan
Documents.
 
Section 2.6.     Rates and Payment of Interest on Revolving Loans.
 
(a)          The Borrower shall pay interest on each Revolving Loan at, in the
case of any Revolving Loan that is a Eurodollar Loan, LIBOR for the applicable
Interest Period then in effect plus 3.75% per annum and, in the case of any
Revolving Loan that is a Base Rate Loan, the Base Rate in effect from time to
time plus the Base Rate Margin.
 

- 22 -

 

 

 
(b)          Following the occurrence of an Event of Default, the Borrower shall
pay interest (“Default Interest”) with respect to a Eurodollar Loan, at the rate
otherwise applicable for the then-current Interest Period plus an additional
2.00% per annum until the last day of such Interest Period, and thereafter, and
with respect to a Base Rate Loan and all other Obligations under this Agreement
(other than the Revolving Loans), at the Base Rate plus the Base Rate Margin
plus 2.00% per annum.
 
(c)          Interest on the outstanding principal amount of each Revolving Loan
shall accrue from and including the date of the making of such Revolving Loan to
but excluding the date of any repay­ment thereof.  Interest on a Eurodollar Loan
shall be payable in arrears on the last day of each Interest Period applicable
thereto and on the Maturity Date.  Interest on a Base Rate Loan shall be payable
in arrears on the last day of each calendar month and on the Maturity Date.  All
Default Interest shall be payable on demand.
 
(d)          The Lender shall determine the interest rate applicable to each
Revolving Loan hereunder and shall promptly notify the Borrower of such rate in
writing (or by telephone, promptly confirmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 2.7.     Fees.
 
(a)          The Borrower shall pay to the Lender an upfront fee equal to 0.375%
of the aggregate principal amount of the Revolving Commitment (and in any event
without giving effect to clause (ii) of Section 2.1 hereof), which shall be due
and payable on the Closing Date.
 
(b)          During the Availability Period, the Borrower agrees to pay to the
Lender a quarterly unused fee, which shall accrue at 0.25% per annum on the
average daily unused portion of the Revolving Commitment for such quarter (and
in any event without giving effect to clause (ii) of Section 2.1 hereof);
provided, that if the Lender continues to have any Revolving Loans after the
Maturity Date, then the unused fee shall continue to accrue on the daily unused
portion of the Revolving Commitment from and after the Maturity Date to the date
that all of the Lender’s Revolving Loans have been paid in full and the
Revolving Commitment is terminated.  Accrued unused fees shall be payable in
arrears on the last day of each March, June, September and December of each year
and on the Maturity Date, commencing on the first such date after the Closing
Date; provided, further, that any unused fees accruing after the Maturity Date
shall be payable on demand.
 
Section 2.8.     Computation of Interest and Fees.  Interest hereunder based on
the Lender’s prime lending rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other computations of
interest and fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable (to the
extent computed on the basis of days elapsed).  Each determination by the Lender
of an interest amount or fee hereunder shall be made in good faith and, except
for manifest error, shall be final, con­clusive and binding for all purposes.
 

- 23 -

 

 

 
Section 2.9.     Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Borrowing of a Eurodollar Loan, the
Lender shall have determined (which determination shall be conclusive and
binding upon the Borrower) that (a) by reason of circumstances affecting the
relevant interbank market, adequate means do not exist for ascertaining LIBOR
for such Interest Period, or (b) the Lender shall have determined that LIBOR
does not adequately and fairly reflect the cost to the Lender of making, funding
or maintaining its Eurodollar Loan, the Lender shall give written notice (or
telephonic notice, promptly confirmed in writing) to the Borrower as soon as
practicable thereafter.  Until the Lender notifies the Borrower that the
circumstances giving rise to such notice no longer exist, (x) the obligations of
the Lender to make Eurodollar Loans or to continue or convert outstanding
Revolving Loans as or into Eurodollar Loans shall be suspended and (y) the
outstanding Revolving Loans shall be deemed to be converted into a Base Rate
Loan as of such date and shall bear interest at the Base Rate plus the Base Rate
Margin.
 
Section 2.10.     Evidence of Indebtedness.  The Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to the Lender resulting from the Revolving Loans
made or held by the Lender, including the amounts of principal and interest
payable thereon and paid to the Lender from time to time under this
Agreement.  The entries made in such records shall be prima facie evidence
(absent manifest error) of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of the Lender in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Revolving
Loans (both principal and unpaid accrued interest) in accordance with the terms
of this Agreement.  On the Closing Date, the Borrower will execute and deliver a
Revolving Credit Note to the Lender.
 
Section 2.11.     Illegality.  If any Change in Law shall make it unlawful or
impossible for the Lender to make, maintain or fund any Eurodollar Loan, the
Lender shall promptly give notice thereof to the Borrower, whereupon until the
Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of the Lender to continue to make
Revolving Loans as Eurodollar Loans shall be suspended and the Lender’s
Revolving Loans shall be made as Base Rate Loans.  In the case of a Eurodollar
Loan then outstanding, such Eurodollar Loan shall be converted to a Base Rate
Loan either (x) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if the Lender may lawfully continue to maintain such
Eurodollar Loan to the date or (y) immediately if such Lender shall determine
that it may not lawfully continue to maintain such Eurodollar Loan to such date.
 
Section 2.12.     Increased Costs.
 
(a)          If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or
 

- 24 -

 

 

 
(ii)          impose on the Lender or the eurodollar interbank market any other
condition affecting this Agreement or a Eurodollar Loan made or held by the
Lender;
 
and the result of the foregoing is to increase the cost to the Lender of making,
converting into, continuing or maintaining a Eurodollar Loan or to reduce the
amount received or receivable by the Lender hereunder (whether of principal,
interest or any other amount), then the Borrower shall promptly pay, upon
written notice from and demand by the Lender to the Borrower, to the Lender,
within fifteen (15) days after the date of such notice and demand, additional
amount or amounts sufficient to compensate such Lender for the additional costs
incurred or reduction suffered.
 
(b)          If the Lender shall have determined that on or after the date of
this Agreement (but subject to the proviso contained in the defined term “Change
in Law”) any Change in Law regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on the Lender’s capital (or
on the capital of the Lender’s direct or indirect parent) as a consequence of
its obligations here­under to a level below that the Lender or the Lender’s
direct or indirect parent could have achieved but for such Change in Law (taking
into consideration the Lender’s policies or the policies of the Lender’s direct
or indirect parent with respect to capital adequacy and liquidity) then, from
time to time, within five Business Days after receipt by the Borrower of written
demand by the Lender, the Borrower shall pay to the Lender such additional
amounts as will compensate the Lender or the Lender’s direct or indirect parent
for any such reduction suffered.
 
(c)          A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its direct or indirect parent, as the case
may be, specified in paragraph (a) or (b) of this Section shall be delivered to
the Borrower and shall be con­clusive, absent manifest error.  The Borrower
shall pay the Lender such amount or amounts within fifteen (15) days after
receipt thereof.
 
(d)          Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate the Lender pursuant to this Section 2.12 for any increased costs or
reductions incurred more than 180 days prior to the date that Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and or Lender’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
Section 2.13.     Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion (even though involuntary) of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to prepay or continue a Eurodollar Loan on the date specified in any
applicable notice (regardless of whether such notice is withdrawn or revoked),
then, in any such event, the Borrower shall compensate the Lender, within
fifteen (15) days after written demand from the Lender, for any actual loss,
cost or expense incurred by the Lender attributable to such event.  Such loss,
cost or expense shall be deemed to include an amount determined by the Lender to
be the excess, if any, of (A) the amount of interest that would have accrued on
the principal amount of such Eurodollar Loan if such event had not occurred at
LIBOR applicable to such Eurodollar Loan for the period from the date of such
event to the last day of the then current Interest Period therefor (or in the
case of a failure to continue for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
LIBOR were set on the date such Eurodollar Loan was prepaid or the date on which
the Borrower failed to continue such Eurodollar Loan.  A certificate as to any
additional amount payable under this Section 2.13 submitted to the Borrower by
the Lender shall be conclusive, absent manifest error.
 

- 25 -

 

 

 
Section 2.14.     Taxes.
 
(a)          Any and all payments by or on account of any Obligation of the
Borrower under this Agreement or the Term Note shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes; provided, that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Lender shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)          The Borrower shall indemnify the Lender, within ten Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Lender on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, that Lender shall make written demand for
indemnification pursuant to this Section 2.14 no later than 180 days after the
later of the date on which Lender makes payment to the relevant Governmental
Authority or files a final tax return in respect thereof.  A certificate as to
the amount of such payment or liability, together with reasonable evidence of
such payment, as applicable, delivered to the Borrower by the Lender shall be
conclusive absent manifest error.
 
(d)         As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
 

- 26 -

 

 

 
Section 2.15.     Payments Generally.
 
(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees or of amounts payable under
Section 2.5, Section 2.6 or Section 2.7 or otherwise) prior to 12:00 noon, on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Lender at the Payment Office, including, for the avoidance
of doubt, the payments pursuant to Section 2.12, Section 2.13 and Section
9.3.  If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be made
payable for the period of such extension.  All payments hereunder shall be made
in Dollars.
 
(b)          If at any time insufficient funds are received by and available to
the Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied first, towards payment of interest and
fees then due hereunder, and second, towards payment of principal then due
hereunder.
 
ARTICLE III     CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING
 
Section 3.1.     Conditions To Effectiveness and Initial Borrowing.  The
obligation of the Lender to fund the Revolving Loans under this Agreement after
the date hereof shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.2).
 
(a)          The Lender shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, without limitation (i)
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Lender that are invoiced no
later than 10:00 a.m. (Eastern) on the Closing Date) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and (ii) all
fees payable to the Lender in accordance with this Agreement or any other
written agreement between the Borrower and the Lender;
 
(b)          The Lender (or its counsel) shall have received the following, each
in form and substance reasonably satisfactory to the Lender:
 
(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto;
 
(ii)          a duly executed Revolving Credit Note payable to the Lender;
 
(iii)         a certificate of the Secretary or Assistant Secretary of the
Borrower in the form of Exhibit 3.1(b)(iii), attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of the Loan Documents and certifying the
name, title and true signature of each officer of the Borrower executing the
Loan Documents;
 

- 27 -

 

 

 
(iv)           (a) certified copies of the certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdiction of incorporation of
the Borrower and each other jurisdiction where the Borrower is required to be
qualified to do business as a foreign corporation, and (b) certificates of good
standing or existence with respect to each material Subsidiary of the Borrower
(which shall include, in any event, each Financial Institution Subsidiary), as
may be available from the Secretary of State of the jurisdiction of
incorporation of each such Subsidiary and each other jurisdiction where such
Subsidiary is required to be qualified to do business as a foreign corporation;
 
(v)            a favorable written opinion of Troutman Sanders LLP, counsel to
the Borrower, addressed to the Lender, and covering such matters relating to the
Borrower, the Loan Documents and the transactions contemplated therein as the
Lender shall reasonably request;
 
(vi)            a certificate in the form of Exhibit 3.1(b)(vi), dated the
Closing Date and signed by a Responsible Officer, certifying that (w) no Default
or Event of Default exists, (x) all representations and warranties of the
Borrower set forth in the Loan Documents are true and correct on and as of the
Closing Date, (y) since September 30, 2013, there shall have been no change,
event or other circumstance which has had or could reasonably be expected to
have a Material Adverse Effect and (z) no consents, approvals, authorizations,
registrations, filings or orders of the type described in Section 3.1(b)(vii)
below are required to be made or obtained in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
transaction contemplated thereby, other than those that have been obtained;
 
(vii)         certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
applicable laws, or by any Contractual Obligation of the Borrower, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents or any of the transactions contemplated hereby or thereby, and
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority regarding
the Revolving Loans or any transactions being financed with the proceeds thereof
shall be ongoing;
 
(viii)          [Reserved];
 
(ix)           the results of a recent UCC, tax, judgment and lien searches in
respect of the Borrower, and such searches shall reveal no Liens of record other
than Liens expressly permitted pursuant to Section 7.2;
 
(x)            a copy of the Notice of Redemption relating to the Fixed Rate
Perpetual Preferred Stock being redeemed with the proceeds of the Revolving
Loans on the date hereof, if any;
 

- 28 -

 

 

 
(xi)           a duly executed Notice of Borrowing in accordance with Section
2.2 hereof;
 
(xii)          a duly completed and executed Compliance Certificate calculated
as of September 30, 2013 (giving pro forma effect to the funding of, and the use
of the proceeds of, the Revolving Loans to be funded on the Closing Date);
 
(xiii)          a certificate from the Borrower’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to clauses (b) and (c) of Section 5.8 is in full force and effect;
 
(xiv)         evidence of the filing of a Uniform Commercial Code Form UCC-1
negative pledge filing against the Borrower in the State of Georgia; and
 
(xv)          such other documents, agreements and instruments as the Lender may
reasonably request.
 
Section 3.2.     Each Revolving Loan.  The obligation of each Lender to make
each Revolving Loan under this Agreement is subject to the satisfaction of the
following conditions:
 
(a)           at the time of and immediately after giving effect to such
Revolving Loan, no Default or Event of Default shall exist;
 
(b)           all representations and warranties of the Borrower herein shall be
true and correct in all material respects on and as of the date of such
Revolving Loan both before and after giving effect thereto (except for
representations and warranties expressly made as of a specified date, which such
representations and warranties shall be true and correct in all material
respects as of such date);
 
(c)           since September 30, 2013, there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect;
 
(d)           no applicable legislation has been passed or any suit or other
proceeding has been instituted the effect of which is to prohibit, enjoin (or to
declare unlawful or improper) or otherwise adversely affect, in the Lender’s
reasonable judgment, the Borrower’s performance of its obligations hereunder,
and no litigation or governmental proceeding has been instituted or threatened
against the Borrower or any Financial Institution Subsidiary or any of their
officers which, in the reasonable discretion of the Lender, may materially and
adversely affect the financial condition or operations of the Borrower or such
Financial Institution Subsidiary;
 
(e)           the Lender shall have received a duly executed Notice of Borrowing
in accordance with Section 2.2 hereof; and
 
(f)            the Lender shall have received such other docu­ments,
certificates, information or legal opinions as it may reasonably request, all in
form and substance reasonably sat­isfactory to the Lender.
 

- 29 -

 

 

 
 Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section 3.2.
 
ARTICLE IV     REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to Lender as follows, as of the Closing
Date, and as of the delivery of each Notice of Conversion/Continuation delivered
or deemed delivered pursuant to Section 2.4 hereof:
 
Section 4.1.     Existence; Power.  Each of the Borrower and its Subsidiaries
(i) is duly orga­nized and validly existing as a corporation, bank or other
entity, as the case may be, under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is in good standing in its jurisdiction of
organization and is duly qualified to do business, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.  The Borrower
is duly registered as a bank holding company under the Bank Holding Company Act
of 1956, as amended.  The Financial Institution Subsidiaries are the only
“significant subsidiar(ies)” of the Borrower (as such term is defined in Rule
1-02 of Regulation S-X) and have been duly organized and are validly existing
and in good standing under the laws of the jurisdiction of their respective
incorporation or other organization, have the requisite corporate power and
authority to own, lease and operate their respective properties, and to conduct
their respective businesses.  The deposit accounts of each Financial Institution
Subsidiary are insured up to the applicable limits by the Deposit Insurance Fund
of the FDIC to the fullest extent permitted by law and the rules and regulations
of the FDIC, and no proceeding for the revocation or termination of such
insurance is pending or, to the knowledge of the Borrower, threatened in
writing.
 
Section 4.2.     Organizational Power; Authorization.  The Borrowing, and the
execution, delivery and performance by the Borrower of each of the Loan
Documents are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate, and if required, stockholder,
action.  This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by the
Borrower will constitute, valid and binding obligations of the Borrower,
en­forceable against it in accordance with their re­spective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
Section 4.3.     Governmental Approvals; No Conflicts.  The execution, delivery
and performance by the Borrower of this Agreement and the other Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation or the articles of incorporation or by-laws of the Borrower or any
order of any Governmental Authority binding upon Borrower, (c) will not violate
or result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of their
respective assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any such Subsidiary and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary.  All necessary regulatory approvals have been obtained for the
Borrower and its Subsidiaries to conduct their respective businesses.
 

- 30 -

 

 

 
Section 4.4.     Financial Statements.  The Borrower has furnished to the Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2012 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal year then ended reported on
by PricewaterhouseCoopers LLP and (ii) the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of September 30, 2013, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible
Officer.  Such financial statements fairly present, in all material respects,
the consolidated financial position of the Borrower and its Subsidiaries as of
such date and the consolidated results of op­erations and cash flows for such
period in conformity with GAAP consistently applied, subject, with respect to
the unaudited financial statements, normal year-end adjustments and the absence
of footnotes.  Since September 30, 2013, there have been no changes with respect
to the Borrower and its Subsidiaries which have had or could reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect.  In
addition, the Borrower has provided to the Lender copies of the Call Reports
filed by its Financial Institution Subsidiaries for the period ending
September 30, 2013, and copies of the FRY-9LP Report and the FRY-9C Report filed
by the Borrower for the period ending September 30, 2013.  Each of such reports
filed by the Borrower or the Financial Institution Subsidiaries with any
Governmental Authority is true and correct and is in accordance with the
respective books of account and records of the Borrower and the Financial
Institution Subsidiaries, and has been prepared in accordance with applicable
banking regulations, rules and guidelines on a basis consistent with prior
periods, and fairly and accurately presents, in all material respects, the
financial condition of the Borrower and the Financial Institution Subsidiaries
and their respective assets and liabilities and the results of their respective
operations as of such date.
 
Section 4.5.     Litigation Matters and Enforcement Actions.  No litigation,
investigation or proceeding of or before any arbitra­tors or Governmental
Authorities is pending against, or, to the knowledge of the Borrower, threatened
in writing against the Borrower or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.  None of the
Borrower, or any of the Financial Institution Subsidiaries, or any of their
respective officers or directors, is now operating under any currently effective
written restrictions agreed to by the Borrower or any of the Financial
Institution Subsidiaries, or agreements, memoranda, or written commitments by
the Borrower or any of the Financial Institution Subsidiaries (other than
restrictions of general application) imposed or required by any Governmental
Authority nor are any such restrictions threatened or agreements, memoranda or
commitments being sought by any Governmental Authority.
 

- 31 -

 

 

 
Section 4.6.     Compliance with Laws and Agreements.  The Borrower and each
Subsidiary is in compliance with all applicable laws (including without
limitation all Environmental Laws and all federal and state banking statutes)
and all rules, regulations (including without limitation all applicable federal
and state banking regulations) and orders of any Governmental Authority, except
where failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  Neither the Borrower nor any of the Financial Institution
Subsidiaries is in material default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing indebtedness of any kind or pursuant to which any such indebtedness is
issued, or other agreement or instrument to which the Borrower or any Financial
Institution Subsidiary is a party or by which the Borrower or any such Financial
Institution Subsidiary or any of their respective properties may be bound or
affected.
 
Section 4.7.     Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company”, as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
 
Section 4.8.     Taxes.  The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are re­quired to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by ap­propriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves.
 
Section 4.9.     Margin Regulations.  None of the pro­ceeds of the Revolving
Loans will be used for “purchasing” or “carrying” any “margin stock” with the
respective meanings of each of such terms under Regulation U as now and from
time to time hereafter in effect or for any purpose that violates the provisions
of Regulation U.
 
Section 4.10.     ERISA.  (a)           No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The “benefit obligations” of
all Plans did not, as of the most recent valuation date, exceed the “fair market
value of the assets” of such Plans by more than $1,000,000.  No event has
occurred since the most recent valuation date that would cause the “benefit
obligations” of all Plans to exceed the “fair market value of the assets” of
such Plans by the dollar amount specified in the previous sentence.  The terms
“benefit obligations” and “fair market value of assets” shall be determined by
and with such terms defined in accordance with Statement of Financial Accounting
Standards No. 158.
 
(b)          Each Employee Benefit Plan is in compliance with the applicable
provisions ERISA, the Code and other applicable law except for instances of
non-compliance that could not reasonably be expected to result in material
liability to Borrower.  Except with respect to Multiemployer Plans, each
Qualified Plan has received a favorable determination from the IRS applicable to
the Qualified Plan’s current remedial amendment cycle or is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion or
letter issued by the IRS with respect to such prototype or volume submitter
plan.  To the best of the Borrower’s knowledge, no event has occurred which
would cause the loss of the Borrower’s or any Subsidiary of the Borrower’s
reliance on the Qualified Plan’s favorable determination letter or opinion or
advisory letter.
 

- 32 -

 

 

 
(c)          With respect to any Employee Benefit Plan that is a retiree welfare
benefit arrangement, all amounts have been accrued on the Borrower’s financial
statements in accordance with, and to the extent required by, Statement of
Financial Accounting Standards No. 106.
 
(d)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
an Employee Benefit Plan other than claims for benefits in the ordinary course;
(ii) to the best of the Borrower’s knowledge, there are no violations of the
fiduciary responsibility rules with respect to any Employee Benefit Plan; and
(iii) neither the Borrower nor any Subsidiary of the Borrower has engaged in a
non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the Code, in connection with any Employee Benefit Plan, that
would subject the Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Code.
 
Section 4.11.     Disclosure.  The Borrower has disclosed to the Lender all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission (the “SEC”)), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Lender in connection with this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
 
Section 4.12.     Subsidiaries.  Schedule 4.12 sets forth the name of, the
ownership interest of the Borrower in, and the jurisdiction of incorporation of
Financial Institution Subsidiary and each other Subsidiary, in each case as of
the Closing Date.  All of the Capital Stock of each of the Borrower’s
Subsidiaries has been duly authorized and validly issued, and is fully paid and
non-assessable.  Except as set forth on Schedule 4.12, the Borrower owns all of
the issued and outstanding Capital Stock of each of its Subsidiaries free and
clear of any Lien, other than Liens permitted by Section 7.2.
 
Section 4.13.     Dividend Restrictions; Other Restrictions.  (a)  Except as
applicable generally to Georgia chartered banks, no Financial Institution
Subsidiary of the Borrower is currently prohibited, directly or indirectly,
under any order of any Governmental Authority (other than orders applicable to
bank or savings and loan holding companies and their subsidiaries generally),
under any applicable law, or under any agreement or other instrument to which it
is a party or is subject, from paying any dividends to the Borrower, from making
any other distribution on such subsidiary’s Capital Stock, from repaying to the
Borrower or any other Subsidiary of the Borrower any loans or advances to such
Subsidiary or from transferring any of such Subsidiary’s properties, assets or
operations to the Borrower or any other Subsidiary of the Borrower.
 

- 33 -

 

 

 
(b)          Neither the Borrower nor any Subsidiary is, to the best of the
Borrower’s knowledge, under investigation by, or is operating under any
restrictions (excluding any restrictions on the payment of dividends referenced
in subsection (a) above) imposed by or agreed to with, any Governmental
Authority, other than routine examinations by such Governmental Authorities.
 
(c)          Except as set forth as an exhibit to the Borrower’s Form 10-K for
its fiscal year ended December 31, 2012, or its Quarterly Reports on Form 10-Q
for its fiscal quarter ended September 30, 2013, or reports on Form 8-K filed
during 2013, or in each case described therein, neither the Borrower nor any of
the Financial Institution Subsidiaries is a party, nor is bound by, any material
contract or agreement or instrument, or subject to any charter or other
corporate restriction, that is of a type that the Borrower is required to file
as an exhibit to its Form 10-K annual reports or otherwise describe therein.
 
Section 4.14.     Capital Measures.  Each of Borrower and its Financial
Institution Subsidiaries is “well-capitalized” (as such term is defined at 12
C.F.R. 225.2(r) or the relevant regulation of the Borrower’s or each of its
Financial Institution Subsidiaries’ primary federal bank regulator), and “well
managed” (as that term is defined at 12 C.F.R. 225.2(s) or the relevant
regulation of the Borrower’s or each of its Financial Institutions Subsidiaries’
primary federal bank regulator), and the rating of each Financial Institution
Subsidiary under the Community Reinvestment Act of 1997 (“CRA”) is no less than
“satisfactory.” Neither the Borrower nor any Financial Institution Subsidiary
has been informed that its status as “well-capitalized,” “well managed” or, in
the case of each Financial Institution Subsidiary, for CRA purposes,
“satisfactory,” will change within one (1) year.
 
Section 4.15.     Ownership of Property.  (a)  Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to the operation of its business, including all
such properties reflected in the most recent audited consolidated balance sheet
of the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens other than those Liens permitted by Section 7.2.  All leases that
individually or in the aggregate are material to the business or operations of
the Borrower and its Subsidiaries are valid and subsisting and are in full
force.
 
(b)          Each of the Borrower and its Subsidiaries owns, licenses, or
otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and,
to the Borrower’s knowledge, the use thereof by the Borrower and its
Subsidiaries does not infringe in any material respect on the rights of any
other Person.
 

- 34 -

 

 

 
(c)          The properties of the Borrower and its Subsidiaries are (i)
self-insured through a viable and sound captive insurance company of the
Borrower that satisfies all applicable insurance regulatory requirements and as
to which “risk of loss” has been transferred to such company under GAAP and/or
(ii) insured with financially sound and reputable insurance companies in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.
 
Section 4.16.     Patriot Act.  Each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism Act of 2001 (the “Patriot Act”) (such laws and
regulations collectively referred to herein as “Anti-Terrorism Laws”).  No part
of the proceeds of the Obligations will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
Section 4.17.     Solvency.  After giving effect to the execution and delivery
of the Loan Documents and the making of all Revolving Loans available under this
Agreement and the application of proceeds thereof, the Borrower and its
Subsidiaries, on a consolidated basis, will be Solvent.
 
Section 4.18.     Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any Subsidiary,
or, to the Borrower’s knowledge, threatened in writing against or affecting the
Borrower or any Subsidiary, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any Subsidiary, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority, in each case, which would reasonably be expected to have a Material
Adverse Effect. All payments due from the Borrower or any Subsidiary pursuant to
the provisions of any collective bargaining agreement have been paid or accrued
as a liability on the books of the Borrower or such Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
Section 4.19.     Regulatory Matters.  Neither the Borrower nor any of its
Financial Institution Subsidiaries is subject or is party to, or has received
any notice or advice that any of them may become subject or party to any
investigation with respect to, any corrective, suspension or cease-and-desist
order, agreement, consent agreement, memorandum of understanding or other
regulatory enforcement action, proceeding or order with or by, or is a party to
any commitment letter or similar undertaking to, or is subject to any directive
by, or has been a recipient of any supervisory letter from, or has adopted any
board resolutions at the request of, any Governmental Authority that currently
relates to or restricts in any material respect the conduct of their business or
that in any manner relates to their capital adequacy, credit policies,
management or business (each, a “Regulatory Agreement”), nor has the Borrower or
any of its Financial Institution Subsidiaries been advised by any Governmental
Authority that it is considering issuing or requesting any Regulatory
Agreement.  There is no unresolved violation, criticism or exception by any
Governmental Authority with respect to any report or statement relating to any
examinations of the Borrower or any of its Financial Institution Subsidiaries.
The Borrower and its Financial Institution Subsidiaries are in compliance in all
material respects with all laws administered by any Governmental Authority.
 

- 35 -

 

 

 
Section 4.20.     SEC Reports.  The Borrower has timely filed with or furnished
to, as applicable, the SEC all registration statements, prospectuses, reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by it with the SEC since January 1, 2010 (the “Borrower SEC Documents”).  The
Borrower SEC Documents that it has so filed or furnished prior to the date
hereof are available on the SEC’s website. As of their respective filing dates
(or, if amended or superseded by a subsequent filing, as of the date of the last
such amendment or superseding filing prior to the date hereof), each of the
Borrower SEC Documents complied as to form in all material respects with the
applicable requirements of the Securities Act and Exchange Act applicable to
such Borrower SEC Documents. None of the Borrower SEC Documents, including any
financial statements, schedules or exhibits included or incorporated by
reference therein at the time they were filed or furnished (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of the Borrower’s
Subsidiaries is required to file with or furnish to the SEC any forms, reports
or other documents pursuant to Section 13 or 15 of the Exchange Act.
 
Section 4.21.     Accounting Controls and Disclosure Controls.  The Borrower and
each of its Subsidiaries maintain effective internal control over financial
reporting (as defined under Rule 13-a15 and 15d-15 of the 1934 Act Regulations)
and a system of internal accounting controls sufficient to provide reasonable
assurances that: (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) any interactive data in eXtensible Business Reporting Language included in
the Borrower’s SEC filings fairly presents the required information and is
prepared in accordance with the SEC’s rules and guidelines applicable thereto.
Since the end of the Borrower’s most recent audited fiscal year, there has been
(1) no material weakness in the Borrower’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Borrower’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Borrower’s internal control over
financial reporting. The Borrower and each of its Subsidiaries maintain an
effective system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 of the 1934 Act Regulations) that are designed to ensure
that the information required to be disclosed by the Borrower in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the SEC’s rules and forms,
and is accumulated and communicated to the Borrower’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure. Each
of the principal executive officer and the principal financial officer of the
Borrower (or each former principal executive officer and each former principal
financial officer of the Borrower, as applicable) has made all certifications
required by Rule 13a-14 or 15d-14 under the Exchange Act and Sections 302 and
906 of the Sarbanes-Oxley Act of 2002 (including the rules and regulations
promulgated thereunder, the “Sarbanes-Oxley Act”) with respect to the Borrower
SEC Documents, and the statements contained in such certifications are true and
accurate in all material respects. For purposes of this Agreement, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Sarbanes-Oxley Act.  Neither the Borrower nor any of
its Financial Institution Subsidiaries has outstanding (nor has arranged or
modified since the enactment of the Sarbanes-Oxley Act) any “extensions of
credit” (within the meaning of Section 402 of the Sarbanes-Oxley Act) to
directors or executive officers (as defined in Rule 3b-7 under the Exchange Act)
of the Borrower or any of its Financial Institution Subsidiaries. The Borrower
is otherwise in compliance with all applicable provisions of the Sarbanes-Oxley
Act, except for any non-compliance that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 

- 36 -

 

 

 
Section 4.22.     Foreign Corrupt Practices Act.  None of the Borrower, nor any
of its Financial Institution Subsidiaries or, to the knowledge of the Borrower,
any director, officer, agent, employee, Affiliate or other person acting on
behalf of the Borrower or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Borrower, its
subsidiaries and, to the knowledge of the Borrower, its other affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
 
Section 4.23.     Money Laundering Laws.  The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in compliance, in all
material respects, with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority
(collectively, the “Money Laundering Laws”). No action, suit or proceeding by or
before any Governmental Authority involving the Borrower or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Borrower, threatened.
 
Section 4.24.     OFAC.  None of the Borrower, any of its Subsidiaries or, to
the knowledge of the Borrower, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Borrower or any of its subsidiaries is
(A) currently the subject or target of any sanctions administered or enforced by
the United States Government, including, without limitation, the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”) or (B) located, organized or
resident in a country or territory that is the subject of Sanctions.
 

- 37 -

 

 

 
Section 4.25.     Liens.  As of the Closing Date, the Liens on the assets or
property of the Borrower and its Subsidiaries (other than Permitted Encumbrances
(but for purposes of this Section 4.25 including Permitted Encumbrances
described in clause (v) of the definition thereof) and Liens securing Permitted
Financial Institution Subsidiary Indebtedness), collectively, secure obligations
that do not exceed $25,000,000 in the aggregate.
 
ARTICLE V     AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, so long as this Agreement is in effect
and the Revolving Commitment remains outstanding:
 
Section 5.1.     Financial Statements and Other Information.  The Borrower will
deliver to the Lender:
 
(a)           as soon as available and in any event within 90 days after the end
of each fiscal year of Borrower, a copy of the annual audited report for such
fiscal year for the Borrower and its Subsidiaries, containing (i) a consolidated
and consolidating balance sheet and the related consolidated and consolidating
statements of income, of changes in shareholders’ equity and of cash flows
(together with all footnotes thereto), and (ii) a condensed balance sheet of the
Borrower only and the related condensed statements of income and of cash flows,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by PricewaterhouseCoopers
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations and cash flows on a
consolidated and consolidating basis of the Borrower for such fiscal year in
accordance with GAAP and that the exami­nation by such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards; provided, that the requirements set forth in this
clause (a), other than the certification of the Borrower’s certified public
accountants set forth in clause (ii) above, may be fulfilled by providing to the
Lender the report of the Borrower to the SEC on Form 10-K for the applicable
fiscal year;
 
(b)           as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
an unaudited balance sheet of the Borrower and its Subsidiaries on a
consolidated basis as of the end of such fiscal quarter and the related
unaudited statements of in­come and cash flows of the Borrower and its
Subsidiaries on a consolidated basis, each for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
Borrower’s previous fiscal year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that the
requirements set forth in this clause (b) with respect to the financial
information of the Borrower and its Subsidiaries on a consolidated and
consolidating basis may be fulfilled by providing to the Lender the report of
the Borrower to the SEC on Form 10-Q for the applicable fiscal quarter;
 

- 38 -

 

 

 
(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate,
(i) certifying as to whether there exists a Default or Event of De­fault on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with the financial covenants set
forth in Article VI;
 
(d)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, duly executed copies of the Borrower’s
then-current FR Y-9C Report and FR Y-9LP Report and a duly executed copy of the
then-current Call Report for each Financial Institution Subsidiary and each such
report so filed by the Borrower or the Financial Institution Subsidiaries with
any Governmental Authority shall be true and correct and is in accordance with
the respective books of account and records of the Borrower and the Financial
Institution Subsidiaries, and will be prepared in accordance with applicable
banking regulations, rules and guidelines on a basis consistent with prior
periods, and fairly and accurately presents, in all material respects, the
financial condition of the Borrower and the Financial Institution Subsidiaries
and their respective assets and liabilities and the results of their respective
operations as of such date;
 
(e)           [Reserved];
 
(f)            promptly after the same become publicly available, copies of all
periodic and other reports, financial statements, registration statements, proxy
statements and other materials, together with any amendments or exhibits
relating to any of the foregoing, filed with the SEC, or any Governmental
Authority succeeding to any or all functions of the SEC, or with any national
securities exchange, or distributed by the Borrower to its public security
holders generally, as the case may be (to the extent not otherwise required to
be delivered to the Lender hereunder);
 
(g)           promptly after receiving knowledge thereof, written notice of all
material charges, material assessments, actions, suits and proceedings (as well
as notice of the outcome of any such charges, assessments, orders, actions,
suits and proceedings) that are proposed or initiated by, or brought before, any
court or Governmental Authority, in connection with the Borrower or any of the
Financial Institution Subsidiaries, other than ordinary course of business
litigation or proceedings which, if adversely decided, could not reasonably be
expected to have a Material Adverse Effect;
 
(h)           promptly, and in any event within five Business Days after the
execution or entry thereof, the execution or entry by the Borrower or any
Financial Institution Subsidiary of any Regulatory Agreement, together with a
copy thereof if such disclosure is permitted by applicable law; and
 

- 39 -

 

 

 
(i)            promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary, as the Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 5.1(a), (b), (d) or (f)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents
or provides a link thereto on the Borrower’s website on the internet at the
website address set forth in Section 9.1 or (ii) on which such documents are
posted on the Borrower’s behalf on an internet or intranet website, if any, to
which the Lender have access; provided, that (A) the Borrower shall deliver
paper copies of such documents to the Lender if so requested until a written
notice is received by the Borrower from the Lender to cease delivering paper
copies and (B) the Borrower shall notify (which may be by telefacsimile or
email) the Lender of the posting of any such documents and provide to the Lender
by electronic mail electronic versions (i.e. soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper or .pdf copies of all Compliance
Certificates.
 
The Borrower and each of its Subsidiaries maintain effective internal control
over financial reporting (as defined under Rule 13-a15 and 15d-15 of the 1934
Act Regulations) and a system of internal accounting controls sufficient to
provide reasonable assurances that: (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; (D) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (E) any interactive data in eXtensible Business
Reporting Language included in the Borrower’s SEC filings fairly presents the
required information and is prepared in accordance with the SEC’s rules and
guidelines applicable thereto.  The Borrower and each of its Subsidiaries shall
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the 1934 Act Regulations) that are designed to
ensure that the information required to be disclosed by the Borrower in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms, and is accumulated and communicated to the Borrower’s management,
including its principal executive officer or officers and principal financial
officer or officers, as appropriate, to allow timely decisions regarding
disclosure.
 
Section 5.2.     Notices of Material Events.  The Borrower will furnish to the
Lender prompt written notice of the following:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 

- 40 -

 

 

 
(c)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability to the Borrower in excess of $5,000,000;
 
(d)           any material investigation of the Borrower or any Subsidiary by
any Governmental Authority having regulatory authority over the Borrower or any
such Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary) to the extent that such Governmental Authority has consented to the
giving of such notice (if the consent of such Governmental Authority is required
for the Borrower to give such notice);
 
(e)           the issuance of any cease and desist order (whether written or
oral), execution and delivery of any Regulatory Agreement (to the extent that
the Borrower or any such Subsidiary is permitted to disclose such information
(provided that the Borrower shall take all reasonable efforts to obtain any
necessary regulatory consents)), cancellation of insurance or other public or
enforcement action by the FDIC or other Governmental Authority having regulatory
authority over the Borrower or any Subsidiary;
 
(f)            the issuance of any material informal enforcement action,
including, without limitation, a memorandum of understanding or proposed
disciplinary action by or from any Governmental Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents); and
 
(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3.     Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, fran­chises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.
 
Section 5.4.     Compliance with Laws, Etc.
 
(a)           The Borrower will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority (including without limitation all federal and state banking statutes
and regulations) applicable to its assets, except where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  In this connection, each of the Borrower
and its Subsidiaries shall comply, in all material respects, with (i) all
Anti-Terrorism Laws; (ii) all Money Laundering Laws, and (iii) the FCPA or other
laws or regulations referenced in Section 4.22 hereof.
 

- 41 -

 

 

 
(b)           The Borrower shall timely file with or furnish to, as applicable,
the SEC all Borrower SEC Documents required to be filed by it during the term of
this Agreement in accordance with all rules and regulations promulgated from
time to time by the SEC. The Borrower shall at all times be in compliance with
the Sarbanes-Oxley Act and related rules and regulations referenced in Section
4.21 hereof.
 
Section 5.5.     Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and all claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.6.     Books and Records.  The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated and consolidating financial statements of the Borrower in
conformity with GAAP.
 
Section 5.7.     Visitation, Inspection, Etc.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Lender to, subject
to Section 9.11, visit and inspect its properties, to examine its books and
records and to make copies and take ex­tracts therefrom, and to discuss its
affairs, finances and ac­counts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Lender may reasonably request after rea­sonable prior notice to the
Borrower and at the Borrower’s expense.
 
Section 5.8.     Maintenance of Properties; Insurance.
 
(a)           The Borrower will, and will cause each of its Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
working order and condition, except for ordinary wear and tear and except where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(b)           The Borrower will, and will cause each of its Subsidiaries to,
keep and maintain with financially sound and reputable insurance companies,
insurance with respect to its prop­erties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations.
 
(c)           The deposits of each Financial Institution Subsidiary will at all
times be insured by the FDIC.
 

- 42 -

 

 

 
Section 5.9.     Use of Proceeds.  The Borrower will use the proceeds: (a) in
the case of the initial funding of the Revolving Loans, (i) to fund, together
with cash on hand, the redemption of the Borrower’s remaining outstanding Fixed
Rate Perpetual Preferred Stock, (ii) to pay the upfront fee owing to the Lender
pursuant to Section 2.7(a) and (iii) to pay out-of-pocket costs and expenses
incurred by the Lender in connection with the consummation of the financing
transactions contemplated hereby, including, without limitation, the fees and
expenses of counsel to the Lender and (b) in the case of all other Revolving
Loans, for Restricted Payments permitted by Section 7.4, working capital and
general corporate purposes.  No part of the proceeds of any Revolving Loan will
be used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the FRB, including Regulation U or X.
 
Section 5.10.     Further Assurances.  The Borrower agrees, upon request of the
Lender, to execute and deliver or cause to be executed and delivered such
further instruments, documents and certificates, and to and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Lender to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.
 
ARTICLE VI     FINANCIAL COVENANTS
 
The Borrower covenants and agrees that, so long as this Agreement is in effect
and the Revolving Commitment remains outstanding:
 
Section 6.1.     Regulatory Capital.
 
(a)           The Borrower will, at all times, be “well-capitalized” for all
applicable state and federal regulatory purposes, and the Borrower:
 
(i)              will maintain (A) a Total Risk-based Capital Ratio of 10.50% or
greater, (B) a Tier 1 Risk-based Common Capital Ratio of 8.50% or greater, (C) a
Tier 1 Risk-based Capital Ratio of 8.50% or greater, and (D) a Tier 1 Leverage
Ratio of 7.25% or greater;
 
(ii)             will not be subject to any written agreement, order, capital
directive or prompt corrective action directive by any Governmental Authority
having regulatory authority over the Borrower; and
 
(iii)            if required by any Governmental Authority having regulatory
authority over the Borrower in order to remain “well capitalized” and in
compliance with all applicable regulatory requirements, will have such higher
amounts of Total Risk-based Capital and Tier 1 Risk-based Capital and/or such
greater Tier 1 Leverage Ratio as specified by such Governmental Authority.
 
(b)           Each Financial Institution Subsidiary of the Borrower will, at all
times, be “well capitalized” for all applicable state and federal regulatory
purposes, and such Financial Institution Subsidiary:
 
(i)              will maintain (A) a Total Risk-based Capital Ratio of 10.50% or
greater, (B) a Tier 1 Risk-based Common Capital Ratio of 8.50% or greater, (C) a
Tier 1 Risk-based Capital Ratio of 8.50% or greater, and (D) a Tier 1 Leverage
Ratio of 7.25% or greater;
 

- 43 -

 

 

 
(ii)             will not be subject to any written agreement, order, capital
directive or prompt corrective action directive by any Governmental Authority
having regulatory authority over such Financial Institution Subsidiary; and
 
(iii)            if required by any Governmental Authority having regulatory
authority over such Financial Institution Subsidiary in order to remain “well
capitalized” and in compliance with all applicable regulatory requirements, will
have such higher amounts of Total Risk-based Capital and Tier 1 Risk-based
Capital and/or such greater Tier 1 Leverage Ratio as specified by such
Governmental Authority.
 
(c)           Notwithstanding the foregoing, if at any time any such
Governmental Authority changes the definition of “well capitalized”, as
applicable to the Borrower or any Financial Institution Subsidiary of the
Borrower, either by amending such ratios, standards or otherwise, in each case,
in a manner more onerous or restrictive to the Borrower or such Financial
Institution Subsidiary than the capital and other ratios required to be
maintained pursuant to paragraphs (a) and (b) above, such amended definition,
and any such amended or new ratios or new standards, shall automatically, and in
lieu of the existing definitions and ratios set forth in this Section, be
incorporated by reference into this Agreement as the minimum standard for the
Borrower or any Financial Institution Subsidiary, as the case may be, on and as
of the date that any such amendment becomes effective by applicable statute,
regulation, order or otherwise.
 
ARTICLE VII     NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, so long as this Agreement is in effect
and the Revolving Commitment remains outstanding:
 
Section 7.1.     Indebtedness.  The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)            Indebtedness of the Borrower created pursuant to the Loan
Documents;
 
(b)            Indebtedness existing on the date hereof and set forth on
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof to a date that is less than 180
days after the Maturity Date;
 
(c)            Permitted Financial Institution Subsidiary Indebtedness;
 
(d)           (i) Indebtedness owed by the Borrower or any “affiliate” of the
Borrower (as defined in Regulation W of the FRB and sections 23A and 23B of the
Federal Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified) or
(ii) Indebtedness owed by any Subsidiary to the Borrower;
 

- 44 -

 

 

 
(e)            Purchase money indebtedness and Capitalized Lease Obligations
secured by Liens permitted under this Agreement in an aggregate amount
outstanding at any time not to exceed $5,000,000;
 
(f)            Hedging Obligations in respect of Hedging Transactions permitted
by Section 7.8; and
 
(g)           Other unsecured Indebtedness, so long as, before and after giving
pro forma effect to incurrence of such Indebtedness, the Borrower and each
Financial Institution Subsidiary shall be in compliance with Section 6.1 hereof.
 
Section 7.2.     Negative Pledge.  The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired (including,
without limitation, in the case of the Borrower, the Capital Stock of any
Financial Institution Subsidiary including United Community Bank) except:
 
(a)           Liens (if any) created in favor of the Lender;
 
(b)           Permitted Encumbrances;
 
(c)           Liens incurred in the ordinary course of business securing
Permitted Financial Institution Subsidiary Indebtedness;
 
(d)           Liens on property of the Borrower or any of its Subsidiaries
created solely for the purpose of securing Indebtedness expressly permitted by
Section 7.1(e), representing or incurred to finance, refinance or refund the
purchase price of property; provided, that no such Lien shall extend to or
encumber other property of the Borrower or such Subsidiary other than the
respective property so acquired, and the principal amount of Indebtedness
secured thereby shall at no time exceed the original purchase price of such
property;
 
(e)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(f)            any Liens existing on any property or asset of any Person prior
to the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary, in each case, in connection
with an Acquisition; provided that (i) such Lien is not created in contemplation
of or in connection with such Acquisition, (ii) such Lien shall not apply to any
other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
Acquisition and extensions, renewals and replacements (including any replacement
incurred in respect thereof at the time of assumption thereof) thereof that do
not increase the outstanding principal amount thereof;
 
(g)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (b), (c), (d), (e) and (f) of this Section; provided, that the
principal amount of the Indebtedness secured thereby is not increased in any
manner that would exceed the amounts permitted by Section 7.1 and that any such
extension, renewal or replacement Lien is limited to the assets originally
encumbered thereby or is otherwise permitted by paragraphs (a), (b), (c), (d)
(e) and (f); and
 

- 45 -

 

 

 
(h)           Liens securing obligations in an aggregate amount of up to
$5,000,000 at any time outstanding.
 
Notwithstanding anything herein or otherwise to the contrary, the Borrower shall
not grant any Lien, or otherwise permit any Lien to exist, on the Capital Stock
of any Financial Institution Subsidiary (other than Liens, if any, in favor of
the Lender).
 
Section 7.3.     Fundamental Changes.
 
(a)           The Borrower will not, and will not permit any Subsidiary to,
(i) merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or (ii) sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or a
material portion of its assets or all or substantially all of the stock of any
of its Subsidiaries or (iii) liquidate or dissolve; provided, that if at the
time thereof and immediately after giving effect thereto on a pro forma basis,
no Default or Event of Default shall have occurred, (A) (i) the Borrower may
merge with a Person in connection with a Permitted Acquisition; provided, that
the Borrower shall be the surviving Person, or (ii) any Subsidiary may merge
with a Person in connection with a Permitted Acquisition; provided, that such
Subsidiary shall be the surviving Person (if two Subsidiaries are party to such
merger, one of those Subsidiaries shall be the surviving Person), (B) any
Subsidiary may sell, lease, transfer or dispose of its assets (including,
without limitation, the stock of any other Subsidiary) to the Borrower or
another Subsidiary, (C) the Borrower or any Financial Institution Subsidiary may
sell loans, investments, or other similar assets in the ordinary course of its
business, provided, that such sale or series of sales do not constitute a sale
of all or a material portion of such Financial Institution Subsidiary’s assets,
and (D) the Borrower and any Subsidiary may sell any Other Real Estate Owned;
provided, further, that, in the case of clauses (C) and (D) hereof, both before
and after giving pro forma effect to such transaction (calculated, in the case
of loans, by the unpaid principal balance thereof, and, in the case of Other
Real Estate Owned or other assets, the greater of (x) the fair market value
thereof or (y) the purchase price thereof), the Borrower and each Financial
Institution Subsidiary of the Borrower shall be in compliance with Section 6.1
hereof.
 
(b)           The Borrower will not dispose of any Capital Stock in any of its
Financial Institution Subsidiaries, whether by sale, assignment, lease or
otherwise, without the prior written consent of the Lender.
 
(c)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date hereof and
businesses reasonably related or incidental thereto or reasonable extensions
thereof and any types of businesses that are expressly permitted by any
Governmental Authority having jurisdiction over the Borrower and/or any
Financial Institutions Subsidiary.
 

- 46 -

 

 

 
Section 7.4.     Restricted Payments.  The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance, prepayment or other acquisition
of, (a) any shares of Capital Stock or (b) Indebtedness subordinated to the
Obligations of the Borrower or (c) any options, warrants, or other rights to
purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each a “Restricted Payment”); provided, however, that (i) any
Subsidiary may make Restricted Payments to the Borrower or another Subsidiary at
any time, (ii) the Borrower may pay dividends or distributions payable solely in
shares of any class of its common stock, (iii) the Borrower may redeem a portion
of its Fixed Rate Perpetual Preferred Stock on or about the Closing Date as
contemplated by Section 5.9, and (iv) the Borrower and its Subsidiaries may make
and agree to make Restricted Payments so long as (A) at the time of the making
of such Restricted Payment, no Default or Event of Default then exists and is
continuing; and (B) the Borrower is, both before and after giving pro forma
effect to such Restricted Payment, in compliance with the covenants set forth in
Section 6.1.
 
Section 7.5.     Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon  the ability of the Borrower or any Subsidiary to (a) create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) pay dividends or make any other distributions on any
of such Subsidiary’s Capital Stock owned by the Borrower or any other Subsidiary
of the Borrower, repay or prepay any Indebtedness owed by such Subsidiary to the
Borrower or any other Subsidiary of the Borrower, make loans or advances to the
Borrower or any other Subsidiary of the Borrower, guarantee Indebtedness of the
Borrower or any other Subsidiary or transfer, lease or license any of its
prop­erty or assets to the Borrower or any Subsidiary of the Borrower including,
but not limited to, any such restriction referenced in Section 4.13(a) hereof;
provided, that nothing in this Section 7.5 shall prohibit: (i) customary
limitations on the disposition or distribution of assets or property in joint
venture agreements, asset sale agreements, options, sale-leaseback agreements,
stock sale agreements, lease agreements, licenses and other similar agreements,
which limitation is applicable only to the assets that are the subject of such
agreements, (ii) restrictions in agreements evidencing purchase money
Indebtedness permitted by Section 7.1(e) that impose restrictions on the
property so acquired, (iii) restrictions in any agreement or instrument
evidencing Indebtedness permitted by Section 7.1(b) as in effect on the date
hereof and permitted refinancing thereof, (iv) any agreement in effect at the
time a new Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary of the Borrower, (v) customary non-assignment provisions in contracts
and licenses entered into the ordinary course of business, (vi) restrictions
imposed by law or by Governmental Authorities having supervisory authority over
the Borrower or any Subsidiary, (vii) restrictions or conditions imposed by law
or by this Agreement or any other Loan Document, (viii) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, and (ix) as
permitted by Section 7.12.
 

- 47 -

 

 

 
Section 7.6.     Investments, Etc.  The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Capital Stock, Indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of a Person, or of any business or
division of any Person (all of the foregoing being collectively called
“Investments”), except:
 
(a)           Investments existing on the date hereof (including Investments in
Subsidiaries) and set forth on Schedule 7.6.
 
(b)           Investments purchased or held by any Subsidiary in connection with
its asset management or other operations in ordinary course of business;
 
(c)           Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary in or to the Borrower or in or to another Subsidiary;
 
(d)           Permitted Acquisitions;
 
(e)           Investments received in consideration for Asset Sales in a form
other than Cash to the extent expressly permitted by Section 7.3;
 
(f)           Investments consisting of Hedging Obligations permitted by Section
7.8;
 
(g)           Investments received in connection with the bankruptcy or
reorganization of any Person and in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business and upon foreclosure
with respect to any secured investment or other transfer of title with respect
to any secured investment;
 
(h)           Guarantees of the Borrower of any Indebtedness expressly permitted
under Section 7.1(d);
 
(i)           Investments constituting Permitted Financial Institution
Subsidiary Indebtedness; and
 
(j)           Investments (other than Acquisitions) in an aggregate amount at
any time outstanding not to exceed $10,000,000 so long as (A) at the time of the
making of such Investment, no Default or Event of Default then exists, and (B)
the Borrower is, both before and after giving pro forma effect to such
Investment, in compliance with the covenants set forth in Section 6.1.
 
Section 7.7.     Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, provided,
that if such transaction involves an amount in excess of $2,500,000, a majority
of the disinterested directors on the Board of Directors of the Borrower or such
Subsidiary shall have approved such transaction as evidenced by a resolution of
the Board of Directors of the Borrower or such Subsidiary, (b) transactions
between or among the Borrower and any Subsidiary not involving any other
Affiliates, and (c) any Restricted Payment expressly permitted by Section 7.4 or
Investment expressly permitted by Section 7.6.
 

- 48 -

 

 

 
Section 7.8.      Hedging Transactions.  The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than (i) Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities and (ii)
Hedging Transactions consisting of Permitted Financial Institution Subsidiary
Indebtedness.  Solely for the avoidance of doubt, the Borrower acknowledges that
a Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (ii) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.
 
Section 7.9.      Amendment to Material Documents.  The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in any manner that is adverse to the interests of the Lender or the
Borrower or any of its Subsidiaries under such party’s certificate of
incorporation, bylaws or other organizational documents.
 
Section 7.10.     Sale and Leaseback Transaction.  The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
Section 7.11.     Accounting Changes.  The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or any Subsidiary of the Borrower, except to change
the fiscal year of a Subsidiary of the Borrower to conform its fiscal year to
that of the Borrower.
 
Section 7.12.     Most Favored Lender Status.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into, amend or modify documents
evidencing or governing Indebtedness to which the Borrower or its Subsidiaries
are bound, that contain, or are amended and modified to contain, one or more
Additional Covenants or Additional Defaults, unless in each case the Borrower or
such Subsidiary contemporaneously executes an amendment to this Agreement, in
form and substance reasonably satisfactory to the Lender, to include such
Additional Covenants or Additional Defaults herein; provided, that to the extent
that the Borrower or any Subsidiary shall enter into, assume or otherwise become
bound by or obligated under such amendment or agreement containing one or more
Additional Covenants or Additional Defaults without amending this Agreement to
include such Additional Covenants or Additional Defaults, the terms of this
Agreement shall nonetheless, without any further action on the part of the
Borrower or any Subsidiary, be deemed or amended automatically to include each
Additional Covenant and each Additional Default contained in such amendment or
agreement.
 

- 49 -

 

 

 
ARTICLE VIII     EVENTS OF DEFAULT
 
Section 8.1.     Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Revolving Loan
when and as the same shall become due and payable, whether at the due date
thereof or otherwise; or
 
(b)           the Borrower shall fail to pay any interest on any Revolving Loan
or any fee or any other Obligation (other than an amount payable under clause
(a) of this Article), when and as the same shall become due and payable and such
failure shall continue unremedied for a period of three (3) days; or
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document sub­mitted to the Lender by the
Borrower or any representative of the Borrower pursuant to or in connection with
this Agreement or any other Loan Document shall prove to be incorrect in any
material respect when made or deemed made or submitted; or
 
(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, Section 5.2, Section 5.3 (with respect to
the Borrower’s existence), Section 5.7, Section 5.9 or Article VI or Article
VII; or
 
(e)           the Borrower shall fail to observe or perform any covenant or
agreement contained (i) in this Agreement (other than those referred to in
clauses (a), (b) and (d) above), and such failure shall remain unremedied for
30 days after the earlier of (x) any Responsible Officer of the Borrower becomes
aware of such failure, or (y) notice thereof shall have been given to the
Borrower by the Lender or (ii) in any other Loan Document (after taking into
consideration any applicable grace periods); or
 
(f)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any Indebtedness (other than under
this Agreement or the Revolving Credit Note) owed to any Lender or to any other
Person, in each case, in an amount greater than $10,000,000 that is outstanding,
when and as the same shall become due and payable (whether at scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof
(and for purposes of determining the amount of attributed Indebtedness under
this clause (f) from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations); or
 

- 50 -

 

 

 
(g)           the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) commence a voluntary case or other proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a custodian, trustee, receiver, liquidator
or other similar official of it or any substantial part of its property,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section, (iii) apply for or consent to the appointment of a custodian, trustee,
receiver, liquidator or other similar official for the Borrower or any such
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) or its debts, or any substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower or any such Subsidiary or
for a substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or
 
(i)            without duplication of clause (f) of this Section 8.1, the
Borrower or any Subsidiary shall become unable to pay, shall admit in writing
its inability to pay, or shall fail to pay, its debts as they become due; or
 
(j)            an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $10,000,000; or
 
(k)           any judgment or order for the payment of money in excess of
$10,000,000 in the aggregate not covered by insurance and for which the
applicable insurer shall have acknowledged in writing that such claim or payment
is insured shall be rendered against the Borrower or any Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
 

- 51 -

 

 

 
(l)            any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
(m)          a Change in Control shall occur; or
 
(n)           any Governmental Authority having regulatory authority over the
Borrower or any Subsidiary shall take any action that restricts, or has the
practical effect of restricting, the payment of dividends from any such
Subsidiary to the Borrower or the payment of any debt owing by a Subsidiary to
the Borrower; or
 
(o)           any Financial Institution Subsidiary shall cease for any reason
(other than as a result of being merged into another Financial Institution
Subsidiary) to be an insured bank under the Federal Deposit Insurance Act, as
amended; or
 
(p)           the FRB, the FDIC or any other Governmental Authority charged with
the regulation of bank holding companies or depository institutions: (i) issues
(whether orally or in writing) to the Borrower or any Financial Institution
Subsidiary, or initiates through formal proceedings any action, suit or
proceeding to obtain against, impose on or require from the Borrower or any
Financial Institution Subsidiary, a cease and desist order or similar regulatory
order, the assessment of civil monetary penalties, articles of agreement, a
memorandum of understanding, a capital directive, a capital restoration plan,
restrictions that prevent or as a practical matter impair the payment of
dividends by any Financial Institution Subsidiary or the payments of any debt by
the Borrower, restrictions that make the payment of the dividends by any
Financial Institution Subsidiary or the payment of debt by the Borrower subject
to prior regulatory approval, a notice or finding under subsection 8(a) of the
Federal Deposit Insurance Act, as amended, or any similar enforcement action,
measure or proceeding; or (ii) proposes or issues (whether orally or in writing)
to any executive officer or director of the Borrower or any Financial
Institution Subsidiary, or initiates any action, suit or proceeding to obtain
against, impose on or require from any such officer or director, a cease and
desist order or similar regulatory order, a removal order or suspension order,
or the assessment of civil monetary penalties; or
 
(q)           there shall occur with respect to any Financial Institution
Subsidiary any event that is grounds for the required submission of a capital
restoration plan under 12 U. S. C. §1831o (e)(2) and the regulations thereunder,
or a conservator or receiver is appointed for any Financial Institution
Subsidiary; or
 
(r)            any order or decree is entered by any court of competent
jurisdiction directly or indirectly enjoining or prohibiting the Lender or the
Borrower from performing any of their respective obligations under this
Agreement or under any of the other Loan Documents and such order or decree is
not vacated, and the proceedings out of which such order or decree arose are not
dismissed, within 60 days after the granting of such decree or order; or
 
(s)           the Borrower or any Financial Institution Subsidiary (i) shall
enter into any Regulatory Agreement or is otherwise operating under any
restrictions imposed by or agreed to with, any Governmental Authority, other
than routine examinations by such Governmental Authorities or (ii) shall be
declared by any Governmental Authority as not being Solvent; or
 

- 52 -

 

 

 
(t)            the filing of formal charges by any Governmental Authority or
quasi-governmental entity, including, without limitation, the issuance of an
indictment under a RICO Related Law against Borrower or any Subsidiary of
Borrower; or
 
(u)           the failure of the common shares of the Capital Stock of the
Borrower to be listed for trading on either the New York Stock Exchange or the
NASDAQ Global Market Exchange; or
 
(v)           if either the Borrower or any Financial Institution Subsidiary
thereof engages in any unsafe and unsound banking practice that the Lender
reasonably determines will likely result in the issuance of a cease-and-desist
order, the entry into a Regulatory Agreement or other enforcement action under
12 U.S.C. 1818 that would have or reasonably likely to have a Material Adverse
Effect.
 
then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary (other than an Immaterial Subsidiary)  described in clause (g)
or (h) of this Section) and at any time thereafter during the continuance of
such event, the Lender may, by notice to the Borrower, take any or all of the
follow­ing actions, at the same or different times: (i) terminate the Revolving
Commitment; (ii) declare the principal of and any accrued interest on the
Revolving Loans, and all other Obligations owing hereunder, to be, whereupon the
same shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower and (iii) exercise all remedies contained in any other Loan Document;
and that, if an Event of Default specified in either clause (g) or (h) shall
occur, the Revolving Commitment shall automatically terminate and the principal
of the Revolving Loans then outstanding, together with accrued interest thereon,
and all fees, and all other Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.
 
ARTICLE IX           MISCELLANEOUS
 
Section 9.1.     Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail, sent by
telefacsimile or sent by email in .pdf format, as follows:
 
To the Borrower:                              United Community Banks, Inc.
125 Highway 515 E
Blairsville, Georgia 30512
Attn:  Rex Schuette
Telephone Number:       (866) 270-7200
Fax Number:                  (706) 745-9046
Website:                         http://www.ucbi.com
 

- 53 -

 

 

 
with a copy to:
 
United Community Banks, Inc.
125 Highway 515 E
Blairsville, Georgia 30512
Attn:  Brad Miller
Telephone Number:       (866) 270-7200
Fax Number:                   (706) 745-9046
Email:                               brad_miller@ucbi.com
 
with a copy to:
 
Troutman Sanders LLP
600 Peachtree Street, Suite 5200
Atlanta, Georgia 30308
Attn:  James Stevens
Telephone Number:       (404) 885-3000
Fax Number:                   (404) 962-6501
Email:  james.stevens@troutmansanders.com
 
To the Lender:                                  Synovus Bank
3280 Peachtree Road, NE
Suite 500
Atlanta, Georgia 30305
Attn:  Michael Sawicki
Telephone Number:       (678) 578-1927
Email:  MichaelSawicki@synovus.com
 
with a copy to:
 
Synovus Bank
3280 Peachtree Road, NE
5th Floor
Atlanta, Georgia 30305
Attn:  Vickie Summey
Telephone Number:       (678) 784-7157
Email:  vickiesummey@synovus.com
 

- 54 -

 

 

 
with a copy to:
 
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attn:  Richard W. Grice
Telephone Number:       (404) 881-7576
Email:  richard.grice@alston.com
 
Any party hereto may change its address, telefacsimile number or email address
for notices and other communications hereunder by notice to the other parties
hereto.  All such notices and other communications shall, when transmitted by
hand or overnight delivery, be effective when delivered, when sent by
telefacsimile or email in .pdf format, be effective when transmitted in legible
form, or if mailed, upon the third Business Day after the date deposited into
the mail or if delivered, upon delivery.
 
(b)           Any agreement of the Lender herein to receive certain notices by
telephone, telefacsimile or email in .pdf format is solely for the convenience
and at the request of the Borrower.  The Lender shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice, and the Lender shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Lender in
reliance upon such telephonic, telefacsimile or email transmitted notice.  The
obligation of the Borrower to repay the Revolving Loan and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Lender to receive written confirmation of any telephonic or telefacsimile
notice or the receipt by the Lender of a confirmation which is at variance with
the terms understood by the Lender to be contained in any such telephonic or
telefacsimile notice.
 
Section 9.2.     Waiver; Amendments.
 
(a)           No failure or delay by the Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing between the
Borrower and the Lender shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exer­cise of any other right or power hereunder
or thereunder.  The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of any Revolving Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Lender may have had notice or knowledge of such Default or Event of Default
at the time.
 

- 55 -

 

 

 
(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Notwithstanding anything herein or otherwise to the contrary, any Event
of Default occurring hereunder shall continue to exist (and shall be deemed to
be continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of this Section notwithstanding (i) any attempted cure
or other action taken by the Borrower or any other Person subsequent to the
occurrence of such Event of Default or (ii) any action taken or omitted to be
taken by the Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section).
 
Section 9.3.     Expenses; Indemnification.
 
(a)           The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender and its Affiliates (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel and the allocated
cost of inside counsel for the Lender and its Affiliates) in connection with the
syndication of the Revolving Commitment Loan provided for herein, if any, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), and (ii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Revolving Loans (or Revolving
Commitment) made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Revolving
Loans.
 
(b)           The Borrower shall indemnify the Lender and each officer,
director, employee, agents, advisors and Affiliates of the Lender (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, which may be
incurred by any Indemnitee, or asserted against any Indemnitee by the Borrower
or any third Person, arising out of, in connection with or as a result of
(i) the execution or delivery of any this Agreement or any other Loan Document,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of any of the transactions contemplated hereby, (ii) the
Revolving Loans (or Revolving Commitment) or any actual or proposed use of the
proceeds therefrom, (iii) the use by any Person of any information or materials
obtained by or through SyndTrak or other secured internet web sites, (iv) any
actual presence or release of Hazardous Materials on or from any property owned
by the Borrower or any Subsidiary in violation of any Environmental Law by
Borrower or any Subsidiary or any Environmental Liability related in any way to
the Borrower or any Subsidiary or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether brought by the Borrower or any third Person and whether based on
contract, tort, or any other theory and regardless of whether any Indemnitee is
a party thereto; provided, that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction in a final
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 

- 56 -

 

 

 
(c)           The Borrower shall pay, and hold the Lender harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to this Agreement and any other Loan Documents, or any
payments due thereunder, and save the Lender harmless from and against any and
all liabilities with respect to or resulting from any delay or omission by the
Borrower to pay such taxes.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, the Revolving Loans (or Revolving Commitment)
or the use of proceeds thereof.
 
(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.
 
Section 9.4.     Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender, and the Lender may not assign or otherwise transfer any of its
rights or obligations hereunder except (i) with the prior written consent of the
Borrower (which consent shall not be unreasonably delayed, denied, conditioned
or withheld), unless an Event of Default has occurred and is continuing, (ii) to
an Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section, (iii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iv) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any attempted assignment or transfer by either party without such consent
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Lender and its affiliates) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           The Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Revolving Loans
at the time owing to it, in each case, without the consent or notice to, the
Borrower).
 

- 57 -

 

 

 
(c)           The Lender, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of any new lender, and the Commitment of, and principal amounts of the
Revolving Loans owing to, the Lender(s) pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower and the Lender may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)           The Lender may, at any time, without the consent of, or notice to,
the Borrower, sell participations to any Person (other than a natural person or
the Borrower or any Subsidiary of the Borrower or Affiliate of the Borrower)
(each, a “Participant”) in all or a portion of the Lender’s rights and/or
obligations under this Agreement (including, all or a portion of its Revolving
Commitment and/or the Revolving Loans owing to it); provided, that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender's rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
the Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
would (i) postpone any date upon which any payment of money is scheduled to be
made to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant (provided, however, that the Lender may,
without the consent of the Participant, (A) amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on the Revolving Loans or to
reduce any fee payable hereunder and (B) waive the right to be paid Default
Interest), or (iii) release any Guarantor from its Guaranty, as applicable.
 
(e)           The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the Revolving Credit
Note to secure obligations of the Lender without complying with this Section,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided, that no such pledge or assignment shall
release the Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for the Lender as a party hereto.
 
Section 9.5.     Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.
 

- 58 -

 

 

 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Federal and/or
state court located in the State of Georgia and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts that have jurisdiction over the Borrower.
 
(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any state or federal court located in the State of Georgia and referred to in
paragraph (b) of this Section.  Each of the parties hereto irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 9.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 9.6.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.7.     Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
the Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by the Lender
to or for the credit or the account of the Borrower against any and all
Obligations owed to the Lender under this Agreement, irrespective of whether the
Lender shall have made demand hereunder and although such Obligations may be
unmatured.  The Lender agrees promptly to notify the Borrower after any such
set-off and any application made by the Lender; provided, that the failure to
give such notice shall not affect the validity of such set-off and application.
 

- 59 -

 

 

 
Section 9.8.     Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telefacsimile or by email, in .pdf format), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  This Agreement, the other Loan Documents, and any separate
letter agreement(s) relating to any fees payable to the Lender constitute the
entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of an
executed counterpart of a signature page of this Agreement and any other Loan
Document by telefacsimile or by email, in .pdf format, shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.
 
Section 9.9.     Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the
Revolving Loans hereunder, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Revolving Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Revolving Commitment has not expired or
terminated. The provisions of Section 2.13 and Section 9.3 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Revolving Loans, the
expiration or termination of the Revolving Commitment or the termination of this
Agreement or any provision hereof.  All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursu­ant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Revolving Loans.
 
Section 9.10.     Severability.  Any provision of this Agreement ­or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 

- 60 -

 

 

 
Section 9.11.     Confidentiality.  The Lender agrees to maintain the
confidentiality of any and all non-public, confidential or proprietary
information, identified to the Lender as such, of or relating to the Borrower or
any Subsidiary and their respective businesses, operations, finances or
strategies (“Confidential Information”).  For purposes of this Section,
Confidential Information shall not include: (1) information that was already
known to the recipient without an obligation of confidentiality to the Borrower
or any Subsidiary with respect to such information, (2) information that was
obtained from a third party who was not known to the Lender to be under an
obligation of confidentiality to the Borrower or any Subsidiary with respect to
such information, (3) information that is or becomes publicly available, other
than through a breach of this Section by the Lender or any Participant or any of
their respective representatives, employees or agents.  Notwithstanding the
foregoing, Confidential Information may be disclosed (i) to any officer,
director, agent, affiliate or representative of the Lender, including, without
limitation, accountants, legal counsel and other advisors; provided, however,
that such Person shall agree to be bound by the confidentiality provisions set
forth in this Section with respect to such information, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority,
(iv) to the extent necessary in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (v) subject to a confidentiality agreement with
provisions substantially similar to this Section 9.11, to any actual or
prospective assignee or Participant, or (vi) with the prior written consent of
the Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information, but in no event less than a reasonable
degree of care.
 
Section 9.12.     Waiver of Effect of Corporate Seal.  The Borrower represents
and warrants that it is not required to affix its corporate seal to this
Agreement or any other Loan Document pursuant to any requirement of law or
regulation, agrees that this Agreement is delivered by Borrower under seal and
waives any shortening of the statute of limitations that may result from not
affixing the corporate seal to this Agreement or such other Loan Documents.
 
Section 9.13.     Patriot Act.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot
Act.  The Borrower shall, and shall cause each of its Subsidiaries to, provide
to the extent commercially reasonable, such information and take such other
actions as are reasonably requested by the Lender in order to assist the Lender
in maintaining compliance with the Patriot Act.
 
Section 9.14.     Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
 

- 61 -

 

 

 
Section 9.15.     No Advisory or Fiduciary Relationship.  In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (B) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) the
Lender does not have any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Lender does not have any obligation to disclose any of such interests to the
Borrower or any of its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
 
Section 9.16.     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Revolving Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Revolving Loan under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate of interest (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by a
Lender holding such Revolving Loan in accordance with applicable law, the rate
of interest payable in respect of such Revolving Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Revolving Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Revolving Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.
 
[Remainder of page intentionally left blank.  Signatures appear on following
pages]
 

- 62 -

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

       
THE BORROWER:
 
UNITED COMMUNITY BANKS, INC.
                 
 
By
        /s/ Rex S. Schuette       Name: Rex S. Schuette       Title: Executive
Vice President &
Chief Financial Officer  

             
THE LENDER:
 
SYNOVUS BANK,
as Lender
                 
 
By
        /s/     Michael Sawicki       Name: Michael Sawicki       Title:
Corporate Banking  

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 







 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of the
30th day of June, 2015 by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).

 

WHEREAS, the Borrower and the Lender entered into that certain Credit Agreement
dated as of January 7, 2014 (as in effect prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
to, among other things, extend the maturity date of the Credit Agreement to June
30, 2018; and

 

WHEREAS, the Lender is willing to amend the Credit Agreement to, among other
things, extend the maturity date to June 30, 2018 on the terms and conditions
contained in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.     Definitions.  Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

 

Section 2.    Specific Amendments.  At the request of the Borrower, but subject
to the satisfaction of the conditions precedent set forth in Section 4 below,
the Credit Agreement is hereby amended as follows:

 

(a)          By replacing the definition of “Maturity Date” set forth in Section
1.1 of the Credit Agreement in its entirety and substituting in lieu thereof the
following:

 

“‘Maturity Date’ shall mean June 30, 2018, or such earlier date as the Revolving
Commitments are terminated pursuant to Section 2.5(b) or Section 8.1.”

 

(b)          By replacing clause (c) of the definition of “Permitted
Acquisition” set forth in Section 1.1 of the Credit Agreement in its entirety
and substituting in lieu thereof the following:

  

“(c) the Lender shall receive written notice at least three (3) Business Days
prior to the earlier of: (i) Borrower issuing a news release announcing such
proposed Acquisition, (ii) Borrower filing a Form 8K with SEC announcing such
proposed Acquisition and (iii) the closing of such proposed Acquisition, which
notice shall include a reasonably detailed description of such proposed
Acquisition.”

 

1

 

 

Section 3.    Other Documents. All other Loan Documents executed and delivered
in connection with the Credit Agreement are hereby amended solely to the extent
necessary to conform to this Amendment.

 

Section 4.     Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

(a)          The Lender shall have received a counterpart of this Amendment duly
executed by the Borrower and the Lender;

 

(b)          The Lender shall have received an executed copy of that certain
letter agreement dated as of the date hereof by and between the Borrower and the
Lender (the “Fee Letter”);

 

(c)          The Lender shall have received: (i) certificates of good standing
or existence, as may be available from the Secretary of State of the
jurisdiction of incorporation of the Borrower and each other jurisdiction where
the Borrower is required to be qualified to do business as a foreign
corporation, and (ii) certificates of good standing or existence with respect to
each material Subsidiary of the Borrower (which shall include, in any event,
each Financial Institution Subsidiary), as may be available from the Secretary
of State of the jurisdiction of incorporation of each such Subsidiary and each
other jurisdiction where such Subsidiary is required to be qualified to do
business as a foreign corporation (except, solely with respect to United
Community Bank, in the State of Tennessee);

  

(d)          The Lender shall have received a certificate of the Secretary or
Assistant Secretary of the Borrower attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of this Agreement;

 

(e)          The Borrower shall have paid all fees and expenses contemplated by:
(i) Section 7 hereof and (ii) the Fee Letter; and

 

(f)          The Lender shall have received such other documents, instruments
and agreements as the Lender may reasonably request relating to the transactions
contemplated herein.

 

Section 5.     Representations and Warranties. To induce the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the Lender
that:

 

(a)          Authorization. The Borrower has the right and corporate power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and the Fee Letter and to perform its obligations hereunder and under
the Credit Agreement, as amended by this Amendment, the Fee Letter and the other
Loan Documents to which it is a party in accordance with their respective terms.
This Amendment has been duly executed and delivered by a duly authorized officer
of the Borrower and each of this Amendment, the Credit Agreement, as amended by
this Amendment, and the Fee Letter is a legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

2

 

 

(b)          Compliance with Laws. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment, the Credit
Agreement, as amended by this Amendment, and the Fee Letter in accordance with
their respective terms, do not and will not, by the passage of time, the giving
of notice or otherwise: (i) require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority (except those as have
been obtained or made and are in full force and effect); (ii) violate any
applicable law or regulation or the articles of incorporation or bylaws of the
Borrower or any order of any Governmental Authority binding upon the Borrower;
(iii) violate or result in a default under any indenture, material agreement or
other material instrument binding on the Borrower or any of its Subsidiaries or
any of their respective assets or give rise to a right thereunder to require any
payment to be made by the Borrower or any such Subsidiary; or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary.

 

(c)          No Default. As of the date hereof, no Default or Event of Default
shall exist.

 

Section 6.    Reaffirmation of Representations.  The Borrower hereby represents,
repeats and reaffirms all representations and warranties made by the Borrower in
the Credit Agreement and the other Loan Documents on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case,
the Borrower hereby represents, repeats and reaffirms such representation and
warranty as of such date).

  

Section 7.    Payment of Expenses.  The Borrower agrees to pay or reimburse the
Lender, upon demand, for its reasonable out-of-pocket fees, costs and expenses
(including attorneys’ fees) incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment and the other documents
and agreements executed and delivered in connection herewith.

 

Section 8.     Effect; Ratification.

 

(a)  Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Amendment.

 

3

 

 

(b)  Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Lender reserves all rights, privileges and remedies under the
Loan Documents.

 

(c)  This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

 

Section 9.     Further Assurances.  The Borrower agrees to take all further
actions and execute such other documents and instruments as the Lender may from
time to time reasonably request to carry out the transactions contemplated by
this Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith.

 

Section 10.   Binding Effect. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

Section 11. RELEASE. IN CONSIDERATION OF THE AMENDMENTS CONTAINED HEREIN, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE BORROWER HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS RESPECTIVE
AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM
ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND
CAUSES OF ACTION WHATSOEVER WHICH THE BORROWER MAY NOW HAVE OR CLAIM TO HAVE ON
AND AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN
OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY,
“CLAIMS”) OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH RELEASED PERSON. THE BORROWER REPRESENTS AND WARRANTS
TO THE LENDER THAT IT HAS NOT GRANTED OR PURPORTED TO GRANT TO ANY OTHER PERSON
ANY INTEREST WHATSOEVER IN ANY CLAIM, AS SECURITY OR OTHERWISE. THE BORROWER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH RELEASED PERSON FROM AND AGAINST
ANY AND ALL CLAIMS AND ANY LOSS, COST, LIABILITY, DAMAGE OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY ANY RELEASED PERSON IN
INVESTIGATING, PREPARING FOR, DEFENDING AGAINST, PROVIDING EVIDENCE OR PRODUCING
DOCUMENTS IN CONNECTION WITH OR TAKING OTHER ACTION IN RESPECT OF ANY COMMENCED
OR THREATENED CLAIM.

 

4

 

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

 

Section 13. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

 

Section 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.

 

Section 15. Delivery of Tennessee Good Standing Certificate. Within thirty (30)
days of the date hereof, the Borrower shall deliver a certificate of good
standing or existence from the State of Tennessee for United Community Bank. The
failure to deliver such certificate within thirty (30) days after the date
hereof shall result in an immediate Event of Default under the Credit Agreement.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.



          UNITED COMMUNITY BANKS, INC.             By: /s/ Rex S. Schuette    
Name: Rex S. Schuette     Title: Executive Vice President & Chief Financial
Officer  

          SYNOVUS BANK,
as Lender             By: /s/ Michael Sawicki     Name: Michael Sawicki    
Title: SVP & Director LCBG East  

 



 

 

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of the
30th day of June, 2016 by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).

 

WHEREAS, the Borrower and the Lender entered into that certain Credit Agreement
dated as of January 7, 2014 (as amended by the First Amendment defined below and
as in effect prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, the Borrower and the Lender previously entered into that certain First
Amendment to Credit Agreement dated as of June 30, 2015, extending the Maturity
Date to June 30, 2018 (the “First Amendment”);

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
to extend the Maturity Date of the Credit Agreement to June 30, 2019; and

 

WHEREAS, the Lender is willing to amend the Credit Agreement to extend the
Maturity Date to June 30, 2019 on the terms and conditions contained in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.     Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

 

Section 2.    Specific Amendments. At the request of the Borrower, but subject
to the satisfaction of the conditions precedent set forth in Section 4 below,
the Credit Agreement is hereby amended as follows:

 

By replacing the definition of “Maturity Date” set forth in Section 1.1 of the
Credit Agreement in its entirety and substituting in lieu thereof the following:

 

“‘Maturity Date’ shall mean June 30, 2019, or such earlier date as the Revolving
Commitments are terminated pursuant to Section 2.5(b) or Section 8.1.”

 

Section 3. Other Documents. All other Loan Documents executed and delivered in
connection with the Credit Agreement are hereby amended solely to the extent
necessary to conform to this Amendment.

 

 

 

 

Section 4.     Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

(a)           The Lender shall have received a counterpart of this Amendment
duly executed by the Borrower and the Lender;

 

(b)          The Lender shall have received an executed copy of that certain
letter agreement dated as of the date hereof by and between the Borrower and the
Lender (the “Fee Letter”);

 

(c)          The Lender shall have received: (i) certificates of good standing
or existence, as may be available from the Secretary of State of the
jurisdiction of incorporation of the Borrower and each other jurisdiction where
the Borrower is required to be qualified to do business as a foreign
corporation, and (ii) certificates of good standing or existence with respect to
each material Subsidiary of the Borrower (which shall include, in any event,
each Financial Institution Subsidiary), as may be available from the Secretary
of State of the jurisdiction of incorporation or formation of each such
Subsidiary and each other jurisdiction where such Subsidiary is required to be
qualified to do business as a foreign corporation (except, solely with respect
to United Community Bank, in the State of Tennessee);

 

(d)         The Lender shall have received a certificate of the Secretary or
Assistant Secretary of the Borrower attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of this Agreement;

 

(e)           The Borrower shall have paid all fees and expenses contemplated
by: (i) Section 7 hereof and (ii) the Fee Letter; and

 

(f)            The Lender shall have received such other documents, instruments
and agreements as the Lender may reasonably request relating to the transactions
contemplated herein.

 

Section 5.     Representations and Warranties. To induce the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the Lender
that:

 

(a)         Authorization. The Borrower has the right and corporate power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and the Fee Letter and to perform its obligations hereunder and under
the Credit Agreement, as amended by this Amendment, the Fee Letter and the other
Loan Documents to which it is a party in accordance with their respective terms.
This Amendment has been duly executed and delivered by a duly authorized officer
of the Borrower and each of this Amendment, the Credit Agreement as amended by
this Amendment and the Fee Letter is a legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

 2 

 

 

(b)         Compliance with Laws. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment, the Credit
Agreement, as amended by this Amendment, and the Fee Letter in accordance with
their respective terms, do not and will not, by the passage of time, the giving
of notice or otherwise: (i) require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority (except those as have
been obtained or made and are in full force and effect); (ii) violate any
applicable law or regulation or the articles of incorporation or bylaws of the
Borrower or any order of any Governmental Authority binding upon the Borrower;
(iii) violate or result in a default under any indenture, material agreement or
other material instrument binding on the Borrower or any of its Subsidiaries or
any of their respective assets or give rise to a right thereunder to require any
payment to be made by the Borrower or any such Subsidiary; or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary.

 

(c)         No Default. As of the date hereof, no Default or Event of Default
shall exist.

 

Section 6.   Reaffirmation of Representations. The Borrower hereby represents,
repeats and reaffirms all representations and warranties made by the Borrower in
the Credit Agreement and the other Loan Documents on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case,
the Borrower hereby represents, repeats and reaffirms such representation and
warranty as of such date).

 

Section 7.    Payment of Expenses. The Borrower agrees to pay or reimburse the
Lender, upon demand, for its reasonable out-of-pocket fees, costs and expenses
(including attorneys’ fees) incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment and the other documents
and agreements executed and delivered in connection herewith.

 

Section 8.    Effect; Ratification.

 

(a)         Except as expressly herein amended, the terms and conditions of the
Credit Agreement and the other Loan Documents remain unchanged and continue to
be in full force and effect. The amendments contained herein shall be deemed to
have prospective application only, unless otherwise specifically stated herein.
The Credit Agreement is hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Amendment.

 

 3 

 

 

(b)         Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Lender reserves all rights, privileges and remedies under the
Loan Documents.

 

(c)         This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof. This Amendment shall for all purposes be
deemed to be a “Loan Document” under the Credit Agreement and entitled to the
benefits thereof.

 

Section 9.     Further Assurances. The Borrower agrees to take all further
actions and execute such other documents and instruments as the Lender may from
time to time reasonably request to carry out the transactions contemplated by
this Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith.

 

Section 10.  Binding Effect. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

Section 11. RELEASE. IN CONSIDERATION OF THE AMENDMENT CONTAINED HEREIN, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE BORROWER HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS RESPECTIVE
AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM
ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND
CAUSES OF ACTION WHATSOEVER WHICH THE BORROWER MAY NOW HAVE OR CLAIM TO HAVE ON
AND AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN
OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY,
“CLAIMS”) OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH RELEASED PERSON. THE BORROWER REPRESENTS AND WARRANTS
TO THE LENDER THAT IT HAS NOT GRANTED OR PURPORTED TO GRANT TO ANY OTHER PERSON
ANY INTEREST WHATSOEVER IN ANY CLAIM, AS SECURITY OR OTHERWISE. THE BORROWER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH RELEASED PERSON FROM AND AGAINST
ANY AND ALL CLAIMS AND ANY LOSS, COST, LIABILITY, DAMAGE OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY ANY RELEASED PERSON IN
INVESTIGATING, PREPARING FOR, DEFENDING AGAINST, PROVIDING EVIDENCE OR PRODUCING
DOCUMENTS IN CONNECTION WITH OR TAKING OTHER ACTION IN RESPECT OF ANY COMMENCED
OR THREATENED CLAIM.

 

 4 

 

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

 

Section 13. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

 

Section 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.

 

[Signature Page Follows]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this second Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

  UNITED COMMUNITY BANKS, INC.         By: /s/ Rex S. Schuette   Name:  Rex S.
Schuette   Title: EVP & CFO         SYNOVUS BANK,   as Lender         By: /s/
Michael Sawicki   Name:  MICHAEL SAWICKI   Title: SVP & DIRECTOR LCBG EAST

 

[Signature Page to Second Amendment to Credit Agreement]

 

 

 



  

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of the
30th day of June, 2017 by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).

 

WHEREAS, the Borrower and the Lender entered into that certain Credit Agreement
dated as of January 7, 2014 (as amended by the First Amendment defined below,
the Second Amendment defined below and as in effect prior to the date hereof,
the “Credit Agreement”);

 

WHEREAS, the Borrower and the Lender previously entered into that certain First
Amendment to Credit Agreement dated as of June 30, 2015, extending the Maturity
Date to June 30, 2018 (the “First Amendment”);

 

WHEREAS, the Borrower and the Lender previously entered into that certain Second
Amendment to Credit Agreement dated as of June 30, 2016, extending the Maturity
Date to June 30, 2019 (the “Second Amendment”);

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
to reduce the pricing; and

 

WHEREAS, the Lender is willing to amend the Credit Agreement to reduce the
pricing on the terms and conditions contained in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

 

Section 2. Specific Amendments. At the request of the Borrower, but subject to
the satisfaction of the conditions precedent set forth in Section 4 below, the
Credit Agreement is hereby amended as follows with such amendments being
effective as of the date hereof:

 

(a)            Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Base Rate Margin” in its entirety and replacing it with the
following:

 

“Base Rate Margin” shall mean 1.50% per annum.





 

 

 

 

(b)            Section 2.6(a) of the Credit Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following:

 

“(a)       The Borrower shall pay interest on each Revolving Loan at, in the
case of any Revolving Loan that is a Eurodollar Loan, LIBOR for the applicable
Interest Period then in effect plus 2.75% per annum and, in the case of any
Revolving Loan that is a Base Rate Loan, the Base Rate in effect from time to
time plus the Base Rate Margin.”

 

Section 3. Other Documents. All other Loan Documents executed and delivered in
connection with the Credit Agreement are hereby amended solely to the extent
necessary to conform to this Amendment.

 

Section 4. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

(a)            The Lender shall have received a counterpart of this Amendment
duly executed by the Borrower and the Lender;

 

(b)            The Borrower shall have paid all fees and expenses contemplated
by Section 7 hereof; and

 

(c)            The Lender shall have received such other documents, instruments
and agreements as the Lender may reasonably request relating to the transactions
contemplated herein.

 

Section 5.    Representations and Warranties. To induce the Lender to enter into
this Amendment, the Borrower hereby represents and warrants to the Lender that:

 

(a)            Authorization. The Borrower has the right and corporate power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, and the other Loan Documents to which
it is a party in accordance with their respective terms. This Amendment has been
duly executed and delivered by a duly authorized officer of the Borrower and
each of this Amendment and the Credit Agreement, as amended by this Amendment,
is a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

(b)            Compliance with Laws. The execution and delivery by the Borrower
of this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority (except those as have
been obtained or made and are in full force and effect); (ii) violate any
applicable law or regulation or the articles of incorporation or bylaws of the
Borrower or any order of any Governmental Authority binding upon the Borrower;
(iii) violate or result in a default under any indenture, material agreement or
other material instrument binding on the Borrower or any of its Subsidiaries or
any of their respective assets or give rise to a right thereunder to require any
payment to be made by the Borrower or any such Subsidiary; or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary.

 

 2 

 

 

(c)            No Default. As of the date hereof, no Default or Event of Default
shall exist.

 

Section 6.    Reaffirmation of Representations. The Borrower hereby represents,
repeats and reaffirms all representations and warranties made by the Borrower in
the Credit Agreement and the other Loan Documents on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case,
the Borrower hereby represents, repeats and reaffirms such representation and
warranty as of such date).

 

Section 7.   Payment of Expenses. The Borrower agrees to pay or reimburse the
Lender, upon demand, for its reasonable out-of-pocket fees, costs and expenses
(including attorneys’ fees) incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment and the other documents
and agreements executed and delivered in connection herewith.

 

Section 8.  Effect; Ratification.

 

(a)   Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Amendment.

 

(b)   Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Lender reserves all rights, privileges and remedies under the
Loan Documents.

 

(c)   This Amendment constitutes the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

 

Section 9.   Further Assurances. The Borrower agrees to take all further actions
and execute such other documents and instruments as the Lender may from time to
time reasonably request to carry out the transactions contemplated by this
Amendment, the Loan Documents and all other agreements executed and delivered in
connection herewith.

 

 3 

 

 

Section 10. Binding Effect. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

Section 11. RELEASE. IN CONSIDERATION OF THE AMENDMENT CONTAINED HEREIN, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE BORROWER HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS RESPECTIVE
AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM
ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND
CAUSES OF ACTION WHATSOEVER WHICH THE BORROWER MAY NOW HAVE OR CLAIM TO HAVE ON
AND AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN
OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY,
“CLAIMS”) OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH RELEASED PERSON. THE BORROWER REPRESENTS AND WARRANTS
TO THE LENDER THAT IT HAS NOT GRANTED OR PURPORTED TO GRANT TO ANY OTHER PERSON
ANY INTEREST WHATSOEVER IN ANY CLAIM, AS SECURITY OR OTHERWISE. THE BORROWER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH RELEASED PERSON FROM AND AGAINST
ANY AND ALL CLAIMS AND ANY LOSS, COST, LIABILITY, DAMAGE OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY ANY RELEASED PERSON IN
INVESTIGATING, PREPARING FOR, DEFENDING AGAINST, PROVIDING EVIDENCE OR PRODUCING
DOCUMENTS IN CONNECTION WITH OR TAKING OTHER ACTION IN RESPECT OF ANY COMMENCED
OR THREATENED CLAIM.

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

 

Section 13. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

 

 4 

 

 

Section 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.

 

[Signature Page Follows]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

  UNITED COMMUNITY BANKS, INC.         By: /s/ Jefferson Harralson   Name:
Jefferson Harralson   Title: Chief Financial Officer         SYNOVUS BANK,   as
Lender         By: /s/ Michael Sawicki   Name: Michael Sawicki   Title:
Corporate Banking

 

[Signature Page to Third Amendment to Credit Agreement]

 

 

 

